ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1978-12-19_JUD_01_PO_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AEGEAN SEA
CONTINENTAL SHELF CASE

(GREECE v. TURKEY)

JUDGMENT OF 19 DECEMBER 1978

1978

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER ÉGÉE
(GRÈCE c. TURQUIE)

ARRÊT DU 19 DÉCEMBRE 1978
Official citation:

Aegean Sea Continental Shelf,
Judgment, 1.C.J. Reports 1978, p. 3.

Mode officiel de citation:

Plateau continental de la mer Egée,
arrêt, C.I.J. Recueil 1978, p. 3.

 

Sales number: 440
N° de vente:

 

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1978

19 décembre 1978

AFFAIRE DU PLATEAU CONTINENTAL
DE LA MER ÉGÉE

(GRÈCE c. TURQUIE)

COMPÉTENCE DE LA COUR

La poursuite des négociations en cours d'instance ne fait pas obstacle à l'exercice
de la compétence — Existence d’un différend juridique.

Compétence de la Cour — Applicabilité de l'Acte général de 1928 pour le règle-
ment pacifique des différends internationaux et pertinence de la réserve figurant
dans l'instrument d’adhésion du demandeur — Mise en jeu de la réserve par réci-
procité dans les circonstances procédurales de l'espèce.

Interprétation de la réserve — Réserve unique ou présence de deux réserves
distinctes et indépendantes — Interprétation grammaticale — Intention de l'Etat
auteur de la réserve considérée dans son contexte — Sens générique de l'expression
« différends ayant trait au statut territorial » — Sa portée évolue avec le droit — Le
différend, concernant les droits d'un Etat sur des zones de plateau continental et la
délimitation de ces zones, a trait au statut territorial de la Grèce.

Le communiqué conjoint publié par les chefs de gouvernement en tant que base de
la compétence — Les questions de forme ne sont pas déterminantes — Interprétation
d'après le contexte.

ARRÊT

Présents : M. JIMENEZ DE ARECHAGA, Président ; M. NAGENDRA SINGH, Vice-
Président; MM. FORSTER, GROS, LACHS, DILLARD, DE CASTRO,
Morozov, sir Humphrey WALDocK, MM. Rupa, MOSLER, ELIAS,
TARAZI, juges ; M. STASSINOPOULOS, juge ad hoc ; M. AQUARONE,
Greffier.

1978
19 décembre
Rôle général
n° 62
MER EGEE (ARRÊT) 4
En l'affaire concernant le plateau continental de la mer Egée,
entre

la République hellénique,
représentée par
S. Exc. M. Sotirios Konstantopoulos, ambassadeur de Grèce aux Pays-
Bas, ;
comme agent,
assisté par

M. Constantin Economides, jurisconsulte, chef du département juridique du
ministère des affaires étrangères de Grèce,

comme agent, avocat et conseil,

M. D. P. O’Connell, Q.C., membre du barreau d'Angleterre, professeur de
droit international public à l’Université d'Oxford (chaire Chichele),

M. Roger Pinto, professeur à la faculté de droit et des sciences économiques de
l'Université de Paris,

M. Paul De Visscher, professeur à la faculté de droit de l’Université de
Louvain,

M. Prosper Weil, professeur à la faculté de droit et des sciences économiques
de l’Université de Paris,

M. Dimitrios Evrigenis, doyen de la faculté de droit et des sciences écono-
miques de l’Université de Thessalonique,

comme avocats et conseils,
S. Exc. M. Constantin Stavropoulos, ambassadeur,
comme conseil,

M. Emmanuel Roucounas, professeur à la faculté de droit de l’Université
d’Athènes,

comme avocat et conseil,
et par

M. Christos Macheritsas, conseiller spécial au département juridique du
ministère des affaires étrangères de Grèce,

comme conseiller-expert,
et

la République turque,

La Cour,
ainsi composée,
rend l'arrêt suivant:

1. Par lettre du 10 août 1976 reçue au Greffe de la Cour le même jour le
ministre des affaires étrangéres de la République hellénique a transmis au
Greffier une requéte introduisant une instance contre la République turque au
sujet d’un différend relatif à la délimitation du plateau continental relevant de la

5
MER EGEE (ARRÊT) 5

Grèce et de la Turquie dans la mer Egée et aux droits des parties au différend sur
ce plateau. Pour établir la compétence de la Cour, la requéte invoque en premier
lieu Particle 17 de l’Acte général de 1928 pour le règlement pacifique des diffé-
rends internationaux, rapproché de l’article 36, paragraphe 1, et de Particle 37 du
Statut de la Cour, et en second lieu un communiqué conjoint publié à Bruxelles
le 31 mai 1975 à l'issue d’un échange de vues entre les premiers ministres de
Grèce et de Turquie.

2. Conformément à l’article 40, paragraphe 2, du Statut, la requête a été
immédiatement communiquée au Gouvernement de la Turquie. Conformément
au paragraphe 3 du même article, les autres Etats admis à ester devant la Cour
ont été informés de la requête.

3. En application de Particle 31, paragraphe 3, du Statut, le Gouvernement de
la Grèce a désigné M. Michel Stassinopoulos, ancien président de la République
hellénique, ancien président du Conseil d'Etat, pour siéger comme juge ad hoc en
l'affaire. Le Gouvernement de la Turquie ne s’est pas prévalu du droit de désigner
un juge ad hoc que lui confère le même article.

4. Le 10 août 1976, jour du dépôt de la requête, l'agent de la Grèce a déposé au
Greffe de la Cour une demande en indication de mesures conservatoires fondée
sur l’article 33 de l’Acte général de 1928 pour le règlement pacifique des diffé-
rends internationaux, l’article 41 du Statut et l’article 66 du Règlement de la
Cour adopté le 6 mai 1946 et amendé le 10 mai 1972.

5. Le 26 août 1976, le Greffe a reçu du secrétaire général du ministère des
affaires étrangères de Turquie une lettre en date du 25 août 1976 contenant les
« Observations du Gouvernement de la Turquie sur la demande en indication de
mesures conservatoires présentée par le Gouvernement de la Grèce en date, à
La Haye, du 10 août 1976 ». Dans ces observations, le Gouvernement de la
Turquie faisait valoir en particulier que la Cour n'avait pas compétence pour
connaître de la requête.

6. Par ordonnance du 11 septembre 1976, la Cour, ayant conclu que les
circonstances n'étaient pas, alors, de nature à exiger l'exercice de son pouvoir
d'indiquer des mesures conservatoires en vertu de l’article 41 du Statut, a décidé
que la procédure écrite portera d’abord sur la question de la compétence de la
Cour pour connaître du différend.

7. Par ordonnance du 14 octobre 1976, le Président de la Cour a fixé comme
suit la date d’expiration des délais pour le dépôt des pièces de procédure écrite
relatives à la question de la compétence: pour ie mémoire du Gouvernement de la
Grèce, le 18 avril 1977; pour le contre-mémoire du Gouvernement de la Turquie,
le 24 octobre 1977. Par une nouvelle ordonnance du 18 avril 1977, le Président a
prorogé ces délais à la demande de la Grèce jusqu'aux 18 juillet 1977 et 24 avril
1978 respectivement. Le mémoire du Gouvernement de la Grèce a été déposé
dans le délai ainsi prorogé et il a été communiqué au Gouvernement de la
Turquie. Ce dernier gouvernement n’a pas déposé de contre-mémoire; la procé-
dure écrite étant ainsi terminée, l'affaire s’est trouvée en état le 25 avril 1978,
c'est-à-dire le lendemain du jour où expirait le délai fixé pour le dépôt du
contre-mémoire du Gouvernement de la Turquie.

8. Le 24 avril 1978, soit le jour où expirait le délai fixé pour le dépôt du
contre-mémoire de la Turquie, le Greffe a reçu une lettre de l'ambassadeur de
Turquie aux Pays-Bas, datée du même jour, où il était dit en particulier que la
Cour n’était manifestement pas compétente pour connaître de la requête grecque

6
MER ÉGÉE (ARRÊT) 6

dans les conditions où elle en était saisie et qu’en conséquence le Gouvernement
de la Turquie n’avait pas l’intention de nommer un agent ni de présenter un
contre-mémoire.

9. Le 25 avril 1978 la Cour, tenant compte d’une demande du Gouvernement
de la Grèce, a fixé au 4 octobre 1978 l'ouverture de la procédure orale sur la
question de sa compétence. Le 11 septembre 1978, la Grèce a demandé que
l'ouverture de la procédure orale soit renvoyée à une date assez éloignée. La
Cour, ayant pris en considération les vues des deux Etats intéressés et le dérou-
lement de la procédure depuis le dépôt de la requête, a estimé qu’un tel renvoi
n’était pas justifié et que les débats, ne devant porter que sur la question de savoir
si la Cour était compétente pour connaître du différend, n’affectaient pas les
problèmes de fond qui opposaient les parties et qui faisaient entre elles l’objet de
négociations. Elle a décidé en conséquence de ne différer Pouverture de la
procédure orale que jusqu’au 9 octobre 1978.

10. Des audiences publiques ont eu lieu les 9, 10, 11, 12, 13, 16 et 17 octobre
1978, durant lesquelles la Cour a entendu M. Sotirios Konstantopoulos, agent de
la Grèce, M. Constantin Economides, agent, avocat et conseil, et MM. Daniel
O’Connell, Q.C., Roger Pinto, Paul De Visscher, Prosper Weil et Dimitrios
Evrigenis, conseils, plaider pour le Gouvernement de la Grèce sur la question de
la compétence de la Cour. Le Gouvernement de la Turquie n’était pas représenté
aux audiences.

11. Le Gouvernement de la Birmanie a demandé que les pièces de procédure
écrite soient tenues à sa disposition conformément à l’article 48, paragraphe 2,
du Règlement. La Grèce et la Turquie ayant été consultées et aucune objec-
tion n'ayant été présentée à la Cour, celle-ci a décidé de faire droit à la
demande.

12. Dans la procédure écrite. les conclusions ci-après ont été déposées au nom
du Gouvernement de la Grèce:

dans ja requête:

« le Gouvernement grec prie la Cour de dire et juger:

i) qu’en tant que partie du territoire grec les îles grecques visées au
paragraphe 29 [de la requête] ont droit à la portion du plateau conti-
nental relevant de ces îles conformément aux principes et règles appli-
cables du droit international;

ii) quel est dans la mer Egée le tracé de la limite (ou des limites) entre les
étendues du plateau continental relevant de la Gréce et de la Turquie
conformément aux principes et règles du droit international que la
Cour jugera applicables a la délimitation du plateau continental des
zones susvisées de la mer Egée;

ili) que la Grèce est habilitée à exercer sur son plateau continental des
droits souverains et exclusifs aux fins de la recherche, de l’exploration
de ce plateau et de l’exploitation de ses ressources naturelles;

iv) que la Turquie n’est habilitée à entreprendre aucune activité d’explo-
ration, d'exploitation, de recherche ou autre sur le plateau continental
grec sans le consentement de la Grèce;
MER EGEE (ARRÊT) 7

v) que les activités de la Turquie décrites aux paragraphes 25 et 26 [de la
requête] enfreignent le droit souverain et exclusif de la Grèce d'explorer
et d'exploiter son plateau continental ou d’autoriser les recherches
scientifiques sur le plateau continental;

vi) que la Turquie doit s’abstenir de poursuivre ou d’entreprendre des
activités du type visé à l’alinéa iv) ci-dessus dans les zones du plateau
continental que la Cour jugera relever de la Gréce. »

dans le mémoire:

« le Gouvernement grec prie la Cour de dire et juger que tant sur la base de
l’article 17 de l’Acte général pour le règlement pacifique des différends
internationaux de 1928, rapproché des articles 36, paragraphe 2, et 37 du
Statut de la Cour, que sur celle du communiqué conjoint de Bruxelles en
date du 31 mai 1975, la Cour a compétence pour connaître du différend qui
oppose la Grèce à la Turquie au sujet de la délimitation du plateau conti-
nental relevant des deux pays dans la mer Egée ».

13. A l’issue de la procédure orale, la conclusion écrite ci-après a été déposée
au Greffe au nom du Gouvernement de la Grèce:

« Le Gouvernement grec conclut qu’il plaise à la Cour se déclarer
compétente pour connaître du différend qui oppose la Grèce à la Turquie au
sujet de la délimitation du plateau continental relevant des deux pays dans
la mer Egée. »

14. Aucune pièce écrite n’ayant été déposée par le Gouvernement de la
Turquie, et celui-ci ne s’étant pas fait représenter à la procédure orale, aucune
conclusion n’a été prise formellement par ce gouvernement. Toutefois l'attitude
du Gouvernement de la Turquie en ce qui concerne la question de la compétence
de la Cour a été définie dans ses communications à la Cour des 25 août 1976,
24 avril 1978 et 10 octobre 1978. La dernière de ces communications est parve-
nue au Greffe le matin du deuxième jour de la procédure orale et le Greffier Pa
transmise à l’agent de la Grèce dans le courant de la journée. Dans ces conditions,
sa teneur ne peut être prise en considération que dans la mesure où la Cour
l'estime approprié en vue de s'acquitter de l’obligation que lui impose l’article 53
du Statut de s’assurer de sa compétence pour connaître de la requête.

15. Il est regrettable que le Gouvernement de la Turquie ne se soit pas
présenté pour développer ses arguments sur les questions qui se posent en
la phase actuelle de la procédure et qu’ainsi la Cour n’ait pas eu l’aide que
l'exposé de ces arguments et toute preuve fournie à l'appui auraient pu lui
apporter. La Cour, conformément à son Statut et à sa jurisprudence
constante, n’en doit pas moins examiner d'office la question de sa propre
compétence pour connaître de la requête du Gouvernement de la Grèce.

8
MER ÉGÉE (ARRÊT) 8

De plus, en l’espèce, l'obligation qu’a la Cour d’entreprendre cet examen
de sa propre initiative est renforcée par les termes de l’article 53 du Statut.
En vertu de cet article, lorsqu'une des parties ne se présente pas ou
s’abstient de faire valoir ses moyens, la Cour, avant de statuer au fond, doit
s'assurer qu’elle a compétence. Avant d’aller plus loin, cependant, il
convient de retracer la chaîne des principaux événements qui ont abouti à
ce que la Cour soit saisie du différend.

16. Vers la fin de 1973 le Gouvernement de la Turquie a accordé des
permis de recherche pétrolière dans des zones sous-marines de la mer Egée,
y compris des zones empiétant sur le plateau continental qui, d’après le
Gouvernement de la Grèce, relève de certaines îles grecques. Par une note
verbale du 7 février 1974 le Gouvernement de la Grèce, se fondant sur le
droit international tel que l’ont codifié les articles 1 b) et 2 de la convention
de Genève sur le plateau continental de 1958, a contesté la validité des
permis accordés par la Turquie, réservé ses droits souverains sur le plateau
continental adjacent aux côtes des îles susvisées et soutenu que le plateau
continental devait être délimité entre les deux Etats sur la base de l’équi-
distance par le tracé d’une ligne médiane. Le Gouvernement de la Turquie
a répondu, par une note verbale du 27 février 1974, que « les îles grecques
situées tout près de la côte turque ne possèdent pas de plateau [continental]
propre » et a contesté l’applicabilité du principe d’équidistance; tout en
réservant ses droits, ce gouvernement déclarait qu’il serait opportun de
rechercher par voie d’accord une solution conforme aux règles du droit
international. Dans sa réponse du 24 mai 1974, le Gouvernement de la
Grèce a indiqué qu’il n’était pas opposé à une délimitation d’après les
dispositions du droit international positif actuel, « tel qu’il a été codifié par
la convention de Genève de 1958 sur le plateau continental »; pour sa part,
le Gouvernement de la Turquie a déclaré le 5 juin 1974 que les deux
gouvernements avaient le devoir de déployer tous leurs efforts afin d’ap-
porter des solutions concertées aux différentes questions qui se posent en
raison de leur voisinage dans la mer Egée; il se déclarait prêt à entamer des
négociations pour la délimitation du plateau continental entre les deux
Etats.

17. Le 29 mai 1974 le navire turc Candarli a entrepris une campagne
d'exploration dans des eaux surjacentes en tout ou partie au plateau
continental de la mer Egée qui, d’après le Gouvernement de la Grèce,
relève de cet Etat. Dans une note du 14 juin 1974 le Gouvernement de la
Grèce a fait observer que cette exploration constituait une violation des
droits de souveraineté exclusifs de la Grèce et a énergiquement protesté.
Dans sa réponse du 4 juillet 1974 le Gouvernement de la Turquie a refusé
d’accepter la protestation grecque. La Grèce a protesté une nouvelle fois le

9
MER ÉGÉE (ARRÊT) 9

22 août 1974 à propos de l’octroi de nouveaux permis de recherche; la
Turquie a rejeté cette protestation le 16 septembre 1974 et réitéré sa
proposition de négociations.

18. Le 27 janvier 1975 le Gouvernement de la Grèce a proposé au
Gouvernement de la Turquie que les divergences au sujet du droit appli-
cable ainsi que sur le fond de la question soient soumises à la Cour
internationale de Justice; il a déclaré que, sans préjudice de son droit de
saisir unilatéralement la Cour, il verrait de très grands avantages à ce qu’un
compromis soit établi de concert avec le Gouvernement de la Turquie pour
que l’affaire puisse lui être soumise. Le 6 février 1975 le Gouvernement de
la Turquie a répondu en exprimant l'espoir que le Gouvernement de la
Grèce « accepteralit] d'entamer en priorité des négociations … sur la
question du plateau continental de la mer Egée », ajoutant qu’il accueillait
en principe avec faveur la proposition tendant à saisir conjointement la
Cour du différend. A cette fin, il proposait que des entretiens commencent
entre les deux gouvernements à l’échelon ministériel. Le 10 février 1975 le
Gouvernement de la Grèce a accepté que des entretiens aient lieu afin de
mettre au point le texte d’un compromis.

19. Les ministres des affaires étrangères des deux Etats se sont réunis à
Rome du 17 au 19 mai 1975 et ont commencé à étudier le texte d’un
compromis destiné à soumettre la question à la Cour internationale de
Justice. Le 31 mai 1975 les premiers ministres des deux pays se sont
rencontrés à Bruxelles et ont publié le communiqué conjoint invoqué
comme l’une des sources de juridiction en l’espèce, dont les termes feront
l’objet d’un examen détaillé dans la suite du présent arrêt. Ils ont également
défini les lignes générales sur la base desquelles auraient lieu les rencontres
à venir des représentants des deux gouvernements et ont décidé d'avancer
la date de la réunion d’experts sur la question du plateau continental de la
mer Egée.

20. Dans une note du 30 septembre 1975 le Gouvernement de la
Turquie a réitéré l'opinion exprimée à Rome, à savoir qu’il n’était pas dans
l'intérêt des deux pays de porter le différend devant la Cour sans s’efforcer
au préalable de procéder à une négociation qui ait un sens. Ila rappelé qu’à
Rome il avait également suggéré que des négociations sur la délimitation se
déroulent parallèlement à l’élaboration d’un compromis et qu’il avait été
convenu que les problèmes qui ne pourraient être résolus par des négo-
ciations seraient soumis conjointement à la Cour. Dans une note du
2 octobre 1975 le Gouvernement de la Grèce a soutenu qu'il avait été
entendu à Bruxelles le 31 mai 1975 que la question serait d’abord officiel-
lement soumise à la Cour et qu’il n’était pas exclu que des conversations
aient lieu ensuite en vue de parvenir à un accord sur une solution.

21. Dans une note du 18 novembre 1975 le Gouvernement de la Turquie
a contesté cette interprétation et invité le Gouvernement de la Grèce à
procéder à des négociations ayant un sens en vue de parvenir d’un commun
accord à un règlement équitable et portant aussi sur la possibilité de
soumettre conjointement, s’il en était besoin, des problèmes juridiques non

10
MER EGEE (ARRÊT) 10

résolus mais bien définis à la Cour. Dans une note du 19 décembre 1975 le
Gouvernement de la Grèce a déclaré que, puisqu’une négociation était de
toute façon nécessaire pour procéder à la rédaction du compromis, i] était
entendu que, si, dans le courant de cette négociation, des propositions
étaient faites pour éliminer les points de désaccord relatifs à la délimita-
tion, ces propositions feraient l’objet d’un examen approprié. Conformé-
ment aux vues exprimées dans les communications susvisées, des réunions
d’experts ont eu lieu à Berne du 31 janvier au 2 février et les 19 et 20 juin
1976, sans aboutir à un accord.

22. Le 13 juillet 1976 un communiqué de presse a été publié par le
Gouvernement de la Turquie au sujet de recherches devant être entreprises
par le navire de recherches sismiques turc Mta-Sismik I dans les eaux
territoriales turques et en haute mer; dans une déclaration radiodiffusée du
24 juillet 1976 le ministre des affaires étrangères de Turquie a indiqué que
ces recherches s’effectueraient dans les zones de la mer Egée revendiquées
par la Turquie et pourraient s’étendre à tous les secteurs de la mer Egée qui
se trouvent en dehors des eaux territoriales de la Grèce. Le navire ayant
poursuivi ses recherches dans des zones où le plateau continental relève de
la Grèce d’après le gouvernement de cet Etat, celui-ci a adressé une
protestation diplomatique au Gouvernement de la Turquie par note ver-
bale du 7 août 1976 et, le 10 août 1976, a saisi simultanément de la ques-
tion la Cour internationale de Justice et le Conseil de sécurité.

23. Le 25 août 1976 le Conseil de sécurité a adopté la résolution 395
(1976) dont la Cour a fait mention dans son ordonnance du 11 septembre
1976. Le dispositif de cette résolution demandait aux deux gouvernements
de « reprendre des négociations directes sur leurs différends » et les priait
instamment « de faire tout ce qui est en leur pouvoir pour obtenir que
celles-ci aboutissent à des solutions mutuellement acceptables » (par. 3).
Le paragraphe 4 de la résolution invitait:

« les Gouvernements de la Grèce et de la Turquie à continuer à cet
égard à tenir compte de la contribution que les instances judiciaires
compétentes, en particulier la Cour internationale de Justice, peuvent
apporter au règlement de tout différend d’ordre juridique subsistant
qu’ils pourraient identifier dans le contexte de leur litige actuel ».

24. Alors que la présente affaire était en instance devant la Cour, la
Grèce et la Turquie ont repris leurs négociations conformément à la
résolution du Conseil de sécurité. Leurs ministres des affaires étrangères se
sont rencontrés à New York le 1% octobre 1976 et sont convenus que la
question de la délimitation du plateau continental de la mer Egée devrait
faire l’objet de négociations entre les deux gouvernements en vue de la
recherche d’un règlement mutuellement acceptable. Ces entretiens ont été
suivis d’une réunion des représentants des deux gouvernements, tenue à
Berne du 2 au 11 novembre 1976, qui a fixé les grandes lignes de la
procédure des négociations futures. I] a également été convenu que ces
négociations auraient un caractère confidentiel.

11
MER ÉGÉE (ARRÊT) 11

25. La réunion suivante des ministres des affaires étrangères des deux
États, tenue à Bruxelles, s’est terminée par la publication, le 11 décembre
1976, d’un communiqué conjoint enregistrant avec satisfaction les résul-
tats de la réunion précédente de Berne. A leur rencontre suivante, qui a eu
lieu le 29 janvier 1977 à Strasbourg, les deux ministres des affaires étran-
gères ont procédé à un échange de vues au sujet des négociations sur la
question du plateau continental qui devaient commencer à Londres le
31 janvier 1977. Les ministres se sont rencontrés de nouveau à Strasbourg
le 28 avril 1977; ils ont décidé de poursuivre les négociations au sujet de la
délimitation du plateau continental et fixé la date d’une réunion d’experts
qui a eu lieu à Paris au début de juin 1977. Le 9 décembre 1977, les
ministres des affaires étrangères sont convenus à Bruxelles qu’une nouvelle
réunion d'experts se tiendrait bientôt sur la question du plateau continen-
tal. Cette réunion a eu lieu à Paris à la mi-février 1978.

26. Les premiers ministres de Grèce et de Turquie ont eu des entretiens
à Montreux les 10 et 11 mars 1978 et à Washington le 29 mai 1978; ils ont
décidé que les secrétaires généraux des ministères des affaires étrangères de
Grèce et de Turquie se rencontreraient à Ankara les 4 et 5 juillet 1978.
Après cette réunion, les hauts fonctionnaires en question sont convenus de
reprendre leurs conversations à Athènes en septembre 1978. A Athènes ils
ont décidé que « les conversations bilatérales relatives au plateau conti-
nental reprendraient à l'échelon approprié le 1% décembre 1978 ou aux

environs de cette date ».

*
x *

27. Dans sa lettre au Greffier du 24 avril 1978, ’ambassadeur de
Turquie aux Pays-Bas déclarait entre autres:

« Le Gouvernement turc croit utile de rappeler que cette requête a
été déposée alors que les deux gouvernements n’avaient pas encore
entamé des négociations sur le fond, ainsi qu’il ressort clairement du
contenu des notes échangées entre les deux gouvernements. Or, il
avait cependant toujours été question entre eux qu’ils chercheraient,
par la voie des négociations ayant un sens, un accord acceptable pour
les deux parties. »

Cette lettre rappelait que le Conseil de sécurité, par sa résolution 395
(1976), avait demandé aux deux gouvernements « de résoudre leurs pro-
blèmes, avant tout, par la voie des négociations directes en vue d’aboutir à
des solutions mutuellement acceptables ». Elle faisait valoir que c’était en
application de cette résolution que l'accord de Berne du 1] novembre 1976
disposait à l’article 1:

« Les deux parties sont d’accord pour que la négociation soit
franche, approfondie et conduite de bonne foi en vue d’aboutir à un
accord basé sur leur consentement mutuel en ce qui concerne la
délimitation du plateau continental entre elles. »

12
MER ÉGÉE (ARRÊT) 12

28. Après avoir rappelé la réunion des premiers ministres à Montreux
les 10 et 11 mars 1978, la même lettre affirmait:

« Les conditions requises pour la poursuite de négociations
franches et sérieuses ainsi que l’esprit qui doit gouverner les parties
intéressées en vue de résoudre leurs problèmes par de telles négocia-
tions sont inconciliables avec la continuation d’une procédure judi-
ciaire internationale. »

En outre, dans sa note verbale au Gouvernement de la Grèce du 29 sep-
tembre 1978, relative à la demande grecque d’ajournement de l’ouverture
de la procédure orale en l’affaire, le Gouvernement de la Turquie s’est
opposé à cet ajournement et a exprimé l’opinion que:

« Pabandon de l’instance et la radiation de l'affaire du rôle de la Cour
internationale de Justice favoriseraient davantage la création d’un
climat politique propice à un règlement concerté ».

29. L’attitude du Gouvernement de la Turquie pourrait donc s’inter-
préter comme sous-entendant que la Cour ne devrait pas connaître de
l'affaire tant que les parties continuent à négocier et que l’existence de
négociations activement menées empêche la Cour d’exercer sa compétence
en l'espèce. La Cour ne saurait partager cette manière de voir. La négo-
ciation et le règlement judiciaire sont l’une et l’autre cités comme moyens
de règlement pacifique des différends à l’article 33 de la Charte des
Nations Unies. La jurisprudence de la Cour fournit divers exemples d’af-
faires dans lesquelles négociations et règlement judiciaire se sont poursui-
vis en même temps. Plusieurs affaires, dont la plus récente est celle du
Procès de prisonniers de guerre pakistanais (C.1.J. Recueil 1973, p. 347),
attestent qu’il peut être mis fin à une instance judiciaire lorsque de telles
négociations aboutissent à un règlement. Par conséquent, le fait que des
négociations se poursuivent activement pendant la procédure actuelle ne
constitue pas, en droit, un obstacle à l’exercice par la Cour de sa fonction
judiciaire.

30. Les observations susmentionnées du Gouvernement de la Turquie
pourraient aussi étre interprétées comme revenant a dire qu’il n’y a pas de
différend entre les parties tant que des négociations se poursuivent, de
sorte que la Cour, par ce motif, n’aurait pas compétence en l’espéce. Ainsi
que la Cour l’a reconnu dans son ordonnance du 11 septembre 1976,
l'existence d’un différend peut difficilement être mise en doute dans la
présente affaire. Un des conseils de la Grèce a déclaré à juste titre qu'il
existait en fait un double différend entre les parties:

« Ilya un différend sur ce que doit être la délimitation du plateau
continental de la mer Egée, et il y a un différend quant à la méthode
par laquelle il convient de régler le premier différend — faut-il s’en

13
MER ÉGÉE (ARRÊT) 13

tenir aux seules négociations ou bien faut-il saisir un tribunal compé-
tent pour connaître du problème, à la suite de négociations ou en
l’absence de toute négociation ? »

31. La lettre de l'ambassadeur de Turquie en date du 24 avril 1978 fait
aussi valoir que le différend entre la Grèce et la Turquie est « de nature
hautement politique ». Cependant un différend opposant deux Etats au
sujet de la délimitation de leur plateau continental peut difficilement ne
pas comporter quelque élément politique, et le différend en cause est à
l'évidence un de ceux au sujet desquels « les parties se contestefnt] réci-
proquement un droit ». La Grèce a demandé à ja Cour de se prononcer sur
ses conclusions « conformément aux principes et aux règles du droit
_ international ». La Turquie, pour sa part, a invoqué des arguments juri-
diques en réponse à la demande de la Grèce, en particulier lexistence de
« circonstances spéciales ». Les conclusions présentées dans la requête et
dans le mémoire de la Grèce, ainsi que les observations faites dans les
diverses communications diplomatiques de la Turquie à la Grèce, indi-
quent clairement que les deux Etats sont en conflit au sujet de la délimi-
tation de l'étendue spatiale de leurs droits souverains sur le plateau conti-
nental en mer Egée. Ainsi, certains droits souverains sont invoqués par la
Grèce et par la Turquie l’une contre l’autre: il est manifeste que des droits
sont à la base du différend qui oppose les deux Etats. La Cour conclut donc
qu’un différend d’ordre juridique existe entre la Grèce et la Turquie au
sujet du plateau continental de la mer Egée.

*
* *

32. La Cour en vient maintenant à l’examen de sa compétence à l’égard
du présent différend. Au paragraphe 32 de sa requéte le Gouvernement de
la Grèce spécifie deux bases sur lesquelles il déclare fonder la compétence
de la Cour en l’espèce. Bien qu’il soit affirmé au paragraphe 3 du mémoire
de la Grèce sur la question de la compétence que ces deux bases « se
confortent mutuellement », elles sont tout à fait distinctes et seront donc
examinées l’une après l’autre.

33. La première base de compétence est présentée ainsi au para-
graphe 32, sous-paragraphe 1, de la requête:

« L'article 17 de l’Acte général pour le règlement pacifique des
différends internationaux de 1928, rapproché des articles 36, para-
graphe 1, et 37 du Statut de la Cour. Les 14 septembre 1931 et 26 juin
1934 respectivement, la Grèce et la Turquie ont adhéré à cet instru-
ment, qui demeure en vigueur à leur égard. Les textes de leurs adhé-
sions s’accompagnaient de déclarations qui sont sans pertinence en la
présente espèce. »

34. L'article 17 de l’Acte général de 1928 fait partie du chapitre IT de cet
instrument, intitulé « Du règlement judiciaire », et est rédigé comme
suit:

14
MER ÉGÉE (ARRÊT) 14

« Tous différends au sujet desquels les parties se contesteraient
réciproquement un droit seront, sauf les réserves éventuelles prévues à
larticie 39, soumis pour jugement à la Cour permanente de Justice
internationale, à moins que les parties ne tombent d’accord, dans les
termes prévus ci-après, pour recourir à un tribunal arbitral. Il est
entendu que les différends ci-dessus visés comprennent notamment
ceux que mentionne l’article 36 du Statut de la Cour permanente de
Justice internationale. »

L'article prévoit donc que, sous certaines conditions, les différends au sujet
desquels les parties se contestent réciproquement un droit seront portés
devant la Cour permanente de Justice internationale, aujourd’hui dispa-
rue. L'article 37 du Statut de la Cour actuelle énonce toutefois que:

« Lorsqu'un traité ou une convention en vigueur prévoit le renvoi
à ... la Cour permanente de Justice internationale, la Cour interna-
tionale de Justice constituera cette juridiction entre les parties au
présent Statut. »

L'effet de cet article, comme la Cour l’a souligné dans l'affaire de la
Barcelona Traction, Light and Power Company, Limited, exceptions préli-
minaires (C.LJ. Recueil 1964, p. 31-39), est que, entre les parties au Statut,
la Cour internationale de Justice est substituée à la Cour permanente dans
tout traité ou convention en vigueur prévoyant le renvoi à celle-ci. En
conséquence tout traité ou convention envisageant le renvoi d’une ques-
tion quelconque à la Cour permanente peut, entre les parties au Statut
actuel, servir de fondement à la compétence de la Cour pour connaître d’un
différend, pour autant que le traité ou la convention s’applique à la ques-
tion particulière dont il s'agit et soit en vigueur entre les parties au diffé-
rend. De toute évidence l’article 17 de l’Acte général de 1928, invoqué en
l'espèce par la Grèce, contient une clause juridictionnelle renvoyant à la
Cour permanente certains cas spécialement prévus, à savoir « tous diffé-
rends au sujet desquels les parties se contesteraient réciproquement un
droit ». Tl en découle que, si l’Acte de 1928 est considéré comme une
convention en vigueur entre la Grèce et la Turquie et comme applicable au
« cas » dont il s’agit, l’Acte, se conjuguant avec les articles 37 et 36, para-
graphe 1, du Statut, peut fournir un fondement suffisant à la compétence
de la Cour en l'espèce.

35. L’Acte général est entré en vigueur, conformément à ses disposi-
tions, le 16 août 1929, et la Grèce y est devenue partie en déposant le
14 septembre 1931 un instrument d’adhésion assorti de certaines réserves.
La Turquie est de même devenue partie à l’Acte en déposant le 26 juin 1934
un instrument d'adhésion qui comportait aussi certaines réserves. L’Acte
général est donc devenu sans nul doute une convention en vigueur entre la
Grèce et la Turquie le quatre-vingt-dixième jour suivant le dépôt de l’ins-
trument d'adhésion de la Turquie, aux termes de l’article 44, paragraphe 2,

15
MER ÉGÉE (ARRÊT) 15

de Acte; rien n’indique que la Grèce ou la Turquie ait notifié au Secré-
taire général la dénonciation de l’Acte conformément à Particle 45, para-
graphe 3, de cet instrument. Le Gouvernement de la Grèce fait valoir que,
dans ces conditions, l’Acte général doit être réputé demeurer en vigueur
entre la Grèce et la Turquie, en vertu du paragraphe 2 de l’article 45, qui
stipule que l’Acte « restera en vigueur pour une nouvelle période de cinq
ans, et ainsi de suite, vis-à-vis des Parties contractantes qui ne l’auront pas
dénoncé six mois au moins avant l’expiration du terme ». Il soutient en
outre que les réserves figurant tant dans l'instrument d’adhésion de la
Grèce que dans celui de la Turquie sont sans aucune pertinence par rapport
au présent différend et que l’article 17 de l’Acte général constitue par
conséquent un fondement valable à l'exercice de la compétence de la Cour
en la présente espèce en vertu de l’article 36, paragraphe 1, du Statut.

36. Dans les observations qu’il a transmises à la Cour par sa lettre au
Greffier du 25 août 1976, le Gouvernement de la Turquie conteste quant à
lui le droit du Gouvernement de la Grèce d’invoquer l’article 17 de l’Acte
général en la présente affaire, et cela pour deux motifs. Il soutient que
l’Acte général n’est plus en vigueur et que, en vigueur ou non, il est
inapplicable entre la Grèce et la Turquie. A cet égard le Gouvernement de
la Turquie souligne « qu'aucun représentant de la Grèce [n’a] jamais
mentionné }’Acte général de 1928 pendant tout le temps qu’ont eu lieu les
échanges de documents et les discussions sur les zones du plateau conti-
nental de la mer Egée ».

37. En 1948 l’Assemblée générale des Nations Unies a entrepris l’exa-
men du texte de l’Acte général de 1928 en vue de lui restituer son efficacité
premiére, diminuée a certains égards par suite de la dissolution de la
Société des Nations et de la disparition de ses organes. Le 28 avril 1949
l’Assemblée générale a adopté la résolution 268 A-III, par laquelle elle
chargeait le Secrétaire général d’établir le texte d’un « Acte général revisé
pour le règlement pacifique des différends internationaux », en tenant
compte des amendements qu’elle avait adoptés, et de le tenir ouvert à
l’adhésion des Etats. Les raisons de ces instructions étaient expliquées dans
le préambule de la résolution ou il était dit en particulier:

« Considérant que les amendements ci-après sont de nature à resti-
tuer à l’Acte général son efficacité première;

Considérant que ces amendements ne joueront qu'entre les Etats
ayant adhéré à l’Acte général ainsi revisé et, partant, ne porteront pas
atteinte aux droits des Etats qui, parties à l’Acte tel qu’il a été établi le
26 septembre 1928, entendraient s’en prévaloir dans la mesure où il
pourrait encore jouer. »

16
MER EGEE (ARRÊT) 16

Dans un mémorandum du 4 mai 1948 le Secrétariat a fourni une liste des
Etats qui, à la date du 31 juillet 1946, avaient adhéré à l’Acte de 1928; la
Grèce et la Turquie figuraient sur cette liste. Elles sont toujours mention-
nées dans la publication intitulée Traités multilatéraux pour lesquels le
Secrétaire général exerce les fonctions de dépositaire — Etat, au 31 décem-
bre 1977, des signatures, ratifications, adhésions, etc.

38. La question de la situation de l’Acte général de 1928 en tant que
convention en vigueur aux fins de l’article 37 du Statut de la Cour a déjà été
soulevée mais non tranchée dans des instances précédentes devant la Cour.
Dans les affaires des Essais nucléaires Y Australie et la Nouvelle-Zélande
ont plaidé l’une et l’autre que l’Acte de 1928 restait en vigueur à l’égard des
Etats qui ne Pavaient pas dénoncé en application de son article 45, la
France faisant savoir de son côté qu’à la suite de la dissolution de la
Société des Nations elle estimait que l’Acte n’était plus en vigueur (C.I.J.
Mémoires, Essais nucléaires, vol. II, p. 348). De même, dans l'affaire du
Procès de prisonniers de guerre pakistanais, le Pakistan a invoqué l’Acte de
1928 comme permettant à la Cour d’exercer sa compétence en l’espèce,
alors que dans une lettre adressée à la Cour l'Inde, Etat défendeur, a
déclaré que l’Acte de 1928 « n’est pas en vigueur ou que, de toute façon, son
efficacité est diminuée par le fait que les organes de la Société des Nations
et la Cour permanente de Justice internationale dont il fait mention sont à
présent disparus » (C_.LJ. Mémoires, Procès de prisonniers de guerre pakis-
tanais, p. 143). La Cour sait également que, le 10 janvier 1974, le Secrétaire
général de l'Organisation des Nations Unies a reçu une communication
par laquelle le Gouvernement de la République française réaffirmait les

_vues indiquées ci-dessus et l’avisait que, à l’égard de tout Etat ou de toute
institution qui soutiendrait que PActe général est en vigueur, la commu-
nication en question valait dénonciation de celui-ci conformément à son
article 45. La Cour n’ignore pas non plus que, par lettre au Secrétaire
général reçue par celui-ci le 8 février 1974, le Royaume-Uni, après avoir
rappelé que des doutes avaient surgi au sujet du maintien en vigueur de
PActe général, en a notifié la dénonciation conformément à l’article 45,
paragraphe 2, dans la mesure où on pouvait le considérer comme toujours
en vigueur, et que, par une notification du 15 septembre 1974, l’Inde a
informé le Secrétaire général qu’elle ne s’était jamais considérée liée par
l’Acte depuis son indépendance, que ce soit par succession ou de toute
autre manière. La Cour constate par ailleurs que de nombreux autres Etats
énumérés par le Secrétaire général à la date du 31 décembre 1977 comme
ayant adhéré à l’Acte n’ont pas pris à ce jour de mesures pour le dénoncer,
ni exprimé de doutes au sujet de sa situation actuelle.

39. Bien qu’en vertu de l’article 59 du Statut « la décision de la Cour [ne
soit] obligatoire que pour les parties en litige et dans le cas qui a été

17
MER ÉGÉE (ARRÊT) 17

décidé », il est évident que tout prononcé sur la situation de l’Acte de 1928
par lequel la Cour déclarerait que celui-ci est ou n’est plus une convention
en vigueur pourrait influencer les relations d'Etats autres que la Grèce et la
Turquie. Au surplus, en la présente instance, on a également soulevé la
question de la pertinence réelle de l Acte général comme source possible de
juridiction de la Cour par rapport à l’objet du présent différend. Au
paragraphe 32, sous-paragraphe I, de. la requête, dont le texte a été cité au
paragraphe 33 ci-dessus, le Gouvernement de la Grèce lui-même, en invo-
quant l’Acte général, a appelé l'attention sur le fait que les instruments grec
et turc d'adhésion à l’Acte sont accompagnés de déclarations et a catégo-
riquement affirmé que ces déclarations « sont sans pertinence en la pré-
sente espèce ». Lesdites déclarations comportent des réserves à l’Acte
‘ formulées respectivement par la Grèce et par la Turquie, dont la plupart
n’intéressent pas le présent différend. Toutefois il n’en va pas de même
pour la réserve b) qui figure dans la déclaration accompagnant l’instrument
d’adhésion de la Grèce; en effet, dans ses observations du 25 août 1976, le
Gouvernement de la Turquie a indiqué sans équivoque que, indépendam-
ment du point de savoir si l’Acte général est réputé demeurer en vigueur, il
est affecté d’une réserve: la réserve b), qui exclurait la compétence de la
Cour pour connaître du présent différend. Le Gouvernement de la Turquie
ajoute dans sa lettre que, conformément à l’article 39, paragraphe 3, de
PActe, « la Turquie invoque la réserve b) contre la requête introduite par la
Grèce ». Dans sa lettre ultérieure au Greffier du 24 avril 1978, le Gouver-
nement de la Turquie a déclaré qu’il maintenait que la Cour n’avait pas
compétence pour connaître de la requête grecque, pour les motifs déjà
exposés dans sa lettre du 25 août 1976.

40. La Cour est donc en présence de la situation suivante: à supposer
que l’Acte général soit à considérer comme une convention en vigueur, sa
pertinence même, comme source éventuelle de compétence de la Cour pour
connaître d’une question relative aux droits souverains d’un Etat côtier sur
le plateau continental, est contestée par le Gouvernement de la Turquie. Il
est clair que, si la Cour devait tenir pour fondée la thèse du Gouvernement
de la Turquie quant à l’effet de la réserve b) sur Papplicabilité de l’Acte
entre la Grèce et la Turquie eu égard à l’objet du présent différend, il ne
serait plus indispensable de dire si P Acte est actuellement en vigueur avant
de pouvoir statuer sur la compétence de la Cour pour connaître de la
requête. Comme la Cour l’a souligné dans l'affaire relative à Certains
emprunts norvégiens, quand sa compétence est contestée pour deux motifs
distincts, « la Cour est libre de baser sa décision sur le motif qui, selon elle,
est plus direct et décisif » (C.IJ. Recueil 1957, p. 25). En conséquence,
étant donné la nature du problème relatif à l’Acte général que soulève la
présente instance, la Cour examinera d’abord l’effet de la réserve b) sur
lapplicabilité de lActe à l’objet du présent différend.

18
MER EGEE (ARRÊT) 18

41. Le Gouvernement de la Grèce a soutenu à l'audience qu’en tout état
de cause la Cour ne devrait pas prendre en considération la réserve b),
parce que la question de son incidence sur l’applicabilité de l’Acte général
au présent différend n’avait pas été soulevée par la Turquie en tant qu’ex-
ception préliminaire de la manière prescrite par l’article 67 du Règlement
de la Cour. Pour ce gouvernement, par conséquent, la Turquie, n’ayant pas
déposé d’exception préliminaire dans les conditions prévues à l’article 67
du Règlement, ne peut être considérée comme s'étant « prévalue » de la
réserve conformément à Particle 39, paragraphe 3, de l’Acte général.

42. Le gouvernement de la Grèce admet que «la Cour, exerçant une
juridiction internationale, n’est pas tenue d’attacher à des considérations
de forme la même importance qu’elles pourraient avoir dans le droit
interne » (Concessions Mavrommatis en Palestine, C.P.J.I. série A n02,
p. 34) et que, dans les affaires précédentes où le défendeur n’a pas comparu,
la Cour a pris en considération tous les éléments dont elle disposait, y
compris ceux qui lui étaient fournis par des communications extra-judi-
ciaires du défendeur, afin de s’assurer qu’elle avait effectivement compé-
tence. Il reconnaît en outre que, même dans les cas où le défendeur n’a pas
informé la Cour de son attitude, celle-ci a recherché d’office quelles
pouvaient être les objections éventuelles à sa juridiction. Le Gouverne-
ment de la Grèce affirme cependant que, dans les affaires précédentes, la
Cour n’avait jamais fait que tenir compte des objections, arguments ou
thèses juridiques avancés par le défendeur ou envisagés par la Cour (cf.
Compétence en matière de pêcheries, C.I.J. Recueil 1973, p. 7-8, et Essais
nucléaires, C.I.J. Recueil 1974, p.257 et 461). Il demande alors si, en
l’espèce, la Cour peut aller jusqu’à se substituer au gouvernement absent en
se prévalant d’office, à sa place, de la réserve du demandeur, assimilant
ainsi expression extra-judiciaire d’un désir de bénéficier de la réserve à
l'expression judiciaire de la décision de s’en prévaloir. Agir ainsi équivau-
drait, selon le Gouvernement de la Grèce, à prendre des libertés avec les
dispositions tant de l’article 39, paragraphe 3, de l’Acte général, que de
l’article 67 du Règlement.

43. La Cour n’estime pas convaincante cette objection de procédure
opposée par la Grèce à ce que soit prise en considération la réserve b).
D’après les renseignements dont la Cour dispose, la Grèce n’a fait aucune
allusion à l’Acte général au cours des négociations, de sorte que c’est dans
sa requête déposée le 10 août 1976, qui était accompagnée d’une demande
en indication de mesures conservatoires, que le Gouvernement de la Grèce
a mentionné l’Acte pour la première fois dans le présent différend. C’est
donc la première occasion qui ait été offerte au Gouvernement de la
Turquie de définir son attitude au sujet de l'application de l’Acte général
au différend. Le 18 août 1976 les Gouvernements de la Grèce et de la
Turquie ont été avisés que, conformément à l’article 66, paragraphe 8, du
Règlement, des audiences publiques auraient lieu à partir du 25 août 1976
pour leur donner la possibilité de présenter leurs observations sur la

19
MER ÉGÉE (ARRÊT) 19

demande en indication de mesures conservatoires de la Grèce. Le 23 août
le Greffier, sur les instructions de la Cour, a fait savoir à l'ambassadeur de
Turquie aux Pays-Bas que son gouvernement avait le droit d’adresser par
écrit à la Cour les observations qu’il pourrait avoir à faire sur la demande
de la Grèce. C’est dans ces circonstances que, par sa lettre du 25 août 1976,
le Gouvernement de la Turquie a transmis à la Cour le document intitulé
« Observations du Gouvernement de la Turquie sur la demande en indi-
cation de mesures conservatoires présentée par le Gouvernement de la
Grèce en date, à La Haye, du 10 août 1976 ». Dans ces observations, ce
gouvernement vise expressément le droit que lui confère l’article 39, para-
graphe 3, de Acte général d’invoquer la réserve b} de la Grèce sur la base
de la réciprocité, et déclare : « Conformément à cette disposition, la
Turquie invoque la réserve b). » La Cour estime que cette déclaration
formelle, faite en réponse à une communication de la Cour, doit être
considérée comme revenant à se « prévaloir » de la réserve au sens et en
application de l’article 39, paragraphe 3, de l’Acte.

44. Il est vrai que le Gouvernement de la Turquie n’était pas représenté
aux audiences sur la demande en indication de mesures conservatoires et
n’a pas ensuite déposé d’exception préliminaire ni fait acte de procédure.
Mais aucune disposition du Règlement n’exclut la présentation d’obser-
vations écrites sur une demande en indication de mesures conservatoires;
aucune n’interdit non plus de soulever des questions de compétence dans
des observations écrites présentées au cours d’une procédure y relative. Au
contraire, étant donné l’urgence d’une demande concernant de telles
mesures, la Cour a toujours accepté les communications écrites qui lui
étaient soumises non par l'intermédiaire d’un agent mais soit directement,
soit par la voie de l'ambassadeur à La Haye, alors que souvent l’un des buts
de ces communications était en fait de contester la compétence de la Cour
en l'espèce (Anglo-Iranian Oil Co., C.LJ. Recueil 1951, p. 91; Compétence
en matière de pêcheries, C.J. Recueil 1972, p. 14 et 32; Essais nucléaires,
C.J. Recueil 1973, p. 100 et 136-137; Procès de prisonniers de guerre
pakistanais, C.I.J. Recueil 1973, p. 329).

45. Dans la présente affaire, les observations du Gouvernement de la
Turquie ont été immédiatement communiquées à l’agent de la Grèce et
elles ont été citées par les conseils de la Grèce au cours des audiences
concernant la demande en indication de mesures conservatoires. En fait
un conseil de la Grèce a expressément reconnu qu’en raison du titre
donné à ce document le Gouvernement de la Turquie s’était placé « dans
le cadre de l’article 66, paragraphe 8, du Règlement de la Cour »,
ajoutant:

« Ainsi, non seulement la possibilité de présenter des observations
a-t-elle été donnée à la Turquie, mais la Turquie vient précisément,
dans la lettre qu’elle a adressée à la Cour et dans ce document, faire
usage de cette possibilité de présenter des observations. »

20
MER ÉGÉE (ARRÊT) 20

46. La Cour elle-même a dûment pris note des observations du Gouver-
nement de la Turquie, dans son ordonnance du 11 septembre 1976 (C_LJ.
Recueil 1976, p. 5, par. 7 et 8). Elle a aussi attiré l’attention sur le fait que la
Turquie invoquait la réserve b) de l'instrument d’adhésion de la Grèce et
cité le texte de cette réserve (ibid p. 8, par. 19). En outre, la Cour a
expressément déclaré dans cette ordonnance qu’« eu égard à la position
prise par le Gouvernement turc dans ses observations communiquées à la
Cour le 26 août 1976 selon laquelle la Cour n’a pas compétence pour
connaître de la requête grecque » il était « nécessaire de résoudre en
premier lieu la question de la compétence de la Cour en l’espèce » (ibid,
p. 13, par. 45). C’est pourquoi, après avoir statué sur la demande en indi-
cation de mesures conservatoires, la Cour a décidé que l’instance actuelle
porterait sur « la question de la compétence de la Cour pour connaître du
différend ».

47. Dans les circonstances procédurales de l'espèce, on ne saurait dire
que la Cour n’est pas en présence d’une invocation par la Turquie de la
réserve b) faite conformément aux dispositions de l’Acte général et du
Règlement de la Cour. On ne peut pas dire non plus que la Cour se
substitue au gouvernement de la Turquie si elle tient compte aujourd’hui
d’une réserve dûment invoquée in limine litis dans la procédure sur la
demande en indication de mesures conservatoires. La Cour ne s’acquitte-
rait pas de ses responsabilités en vertu de l’article 53 du Statut si elle laissait
en dehors de son examen une réserve dont l’invocation par le défendeur a
été dûment portée à sa connaissance à un stade antérieur de la procédure. Il
s'ensuit que la Cour doit maintenant examiner la portée de la réserve b) et
son application au présent différend.

* *

48. Le texte des réserves figurant dans l’instrument d’adhésion de la
Grèce est le suivant:

« Sont exclus des procédures décrites par l’Acte général, sans en
excepter celle de conciliation visée à son chapitre I:

a) les différends nés de faits antérieurs, soit à l’adhésion de la Grèce,
soit à l'adhésion d’une autre Partie avec laquelle la Grèce viendrait
à avoir un différend;

b) les différends portant sur des questions que le droit international
laisse à la compétence exclusive des Etats et, notamment, les
différends ayant trait au statut territorial de la Grèce, y compris
ceux relatifs à ses droits de souveraineté sur ses ports et ses voies de
communication. »

21
MER ÉGÉE (ARRÊT) 21

49. Le Gouvernement de la Grèce soutient que pour plusieurs raisons
l’on ne peut considérer le présent différend relatif au plateau continental
de la mer Egée comme l’un de ceux que vise la réserve b). L’une de ces
raisons est que, si l’on en interprète correctement les termes, la réserve ne
s'applique pas à tous les différends relatifs au statut territorial de la Grèce,
mais uniquement à ceux qui, à la fois, ont trait à son statut territorial et
portent sur « des questions que le droit international laisse à la compétence
exclusive des Etats ». Partant de là, le Gouvernement de la Grèce affirme
que, la question de la délimitation du plateau continental n’étant pas de
celles que l’on puisse considérer comme réservées « à la compétence
exclusive des Etats », l’objet du présent différend n’entre pas dans le
champ d'application de la réserve b). Cet argument reposant sur une
interprétation essentiellement grammaticale de la réserve, la Cour l’exa-
minera en premier lieu.

*

50. L’argument grammatical est axé sur l’interprétation des mots « et,
notamment, » précédant la mention des « différends ayant trait au statut
territorial de la Grèce ». Ces mots indiquent clairement, d’après le Gouver-
nement de la Grèce, qu’il ne s’agissait pas de désigner par cette mention
une catégorie de différends distincte, s’ajoutant à celle des différends
portant sur des questions que le droit international laisse à la compétence
exclusive des Etats. Selon le Gouvernement de la Grèce, il résulte de la
présence des mots « et, notamment, » que, dans la réserve b), « les diffé-
rends ayant trait au statut territorial de la Grèce » relèvent de la catégorie
des différends portant sur des questions que le droit international laisse à la
compétence exclusive des Etats et qu’ils ne sont visés que comme un
exemple particulier de ces différends sur lequel on voulait attirer l’atten-
tion.

51. A l’appui de cette interprétation des mots «et, notamment, » le
Gouvernement de la Grèce invoque l'autorité du Dictionnaire alphabétique
et analogique de la langue française de Robert (vol. IV) qui définit le mot
notamment comme signifiant « d’une manière qui mérite d’être notée » et
ajoute entre parenthèses « sert le plus souvent à attirer attention sur un ou
plusieurs objets particuliers faisant partie d’un ensemble précédemment
désigné ou sous-entendu ». Le Gouvernement de la Grèce insiste ensuite
particulièrement sur les exemples donnés par Robert pour illustrer l’em-

22
MER ÉGÉE (ARRÊT) 22

ploi du mot notamment ; dans la plupart des exemples, ce mot est précédé
de et, mais n’en désigne pas moins un simple cas particulier d’un genre ou
d’une catégorie plus ample. II cite d’autres exemples de cet emploi des mots
et notamment, tirés du Dictionnaire de l'Académie francaise et du Diction-
naire de la langue francaise de Littré. Partant de ces considérations linguis-
tiques, le Gouvernement de la Grèce affirme que le sens naturel, ordinaire
et courant de l’expression interdit absolument d’interpréter la réserve de la
Grèce comme applicable aux différends ayant trait au statut territorial en
plus et tout a fait indépendamment des différends portant sur des ques-
tions de compétence exclusive.

52. L’interprétation grammaticale de la réserve b) présentée par la
Grèce aboutit à un résultat quelque peu surprenant d’un point de vue
juridique. Les différends portant sur des questions de « compétence exclu-
sive » et ceux qui ont trait au «statut territorial » sont des concepts
dissemblables qui, dans les dispositions des traités, y compris Particle 39,
paragraphe 2, de l’Acte général, et dans les réserves aux traités ou aux
acceptations de la juridiction obligatoire en vertu de l’article 36, para-
graphe 2, du Statut, demeurent rigoureusement distincts. En outre l’inclu-
sion des « différends ayant trait au statut territorial » dans la catégorie des
différends portant sur des questions de « compétence exclusive » prive en
grande partie la première formule de son sens. Par conséquent, pour
convaincre la Cour que tel est l’effet à attribuer aux mots « et, notam-
ment, » de la réserve b), il faudrait que les arguments grammaticaux soient
sans réplique et décisifs. Or la Cour estime qu'ils ne le sont pas autant
qu’on l’a donné à entendre.

53. En premier lieu l’argument grammatical ne tient pas compte des
virgules qui encadrent le mot « notamment ». Il est à tout le moins possible
qu’elles aient servi à indiquer que, dans la formule « et, notamment, les
différends », le mot «et» était destiné à jouer le rôle d’une véritable
conjonction introduisant une catégorie de « différends » en plus des autres
déjà citées.

54. Un autre élément dont l’argument ne tient pas compte est que le sens
attribué aux mots « et, notamment, » par la Grèce ne représente pas d’un
point de vue grammatical le seul usage possible de cette expression, même
s’il est le plus fréquent. Le dictionnaire Robert lui-même se borne à dire du
mot notamment qu’il sert « le plus souvent » à attirer l’attention sur un ou
plusieurs objets particuliers faisant partie d’un ensemble précédemment
désigné ou sous-entendu. La question de savoir si, en l'occurrence, l’ex-
pression « et, notamment, » ale sens que la Grèce lui attribue dépend donc
de son contexte dans l’instrument d’adhésion de la Grèce; ce n’est pas
simplement une question d’usage prépondérant de la langue. Méme une
interprétation purement grammaticale de la réserve b) n’écarte pas la
possibilité que le membre de phrase « et, notamment, les différends ayant
trait au statut territorial de la Grèce » ait été destiné à spécifier une
catégorie indépendante de différends en plus de ceux qui portent sur les

23
MER ÉGÉE (ARRÊT) 23

questions de compétence exclusive, lesquels étaient aussi expressément
«exclus des procédures décrites par l’Acte général ».

55. De toute manière « la Cour ne saurait se fonder sur une interpré-
tation purement grammaticale du texte » (Anglo-Iranian Oil Co., CII.
Recueil 1952, p. 104). Nombre de considérations de fond semblent militer
de façon décisive en faveur de la conclusion que la réserve b) comprenait en
fait deux réserves distinctes et indépendantes. L’une de ces considérations
est que la possibilité de faire des réserves à l’Acte général est expressément
autorisée et réglementée par l’article 39, qui n’autorise que les réserves
« limitativement énumérées » au paragraphe 2 de Particle, à savoir celles
qui concernent:

« a) les différends nés de faits antérieurs, soit à l’adhésion de la Partie
qui formule la réserve, soit à l’adhésion d’une autre Partie avec
laquelle la première viendrait à avoir un différend;

b) les différends portant sur des questions que le droit international
laisse à la compétence exclusive des Etats;

c) les différends portant sur des affaires déterminées ou des matières
spéciales nettement définies, telles que le statut territorial ou
rentrant dans des catégories bien précisées. »

Quand un traité multilatéral prévoit ainsi que seules seront admises des
réserves de catégories déterminées spécialement désignées, il existe évi-
demment une forte probabilité, si ce n’est une véritable présomption, pour
que les réserves exprimées dans des termes repris du traité soient destinées
à s'appliquer aux catégories correspondantes visées par celui-ci. En soi, le
fait que l’instrument d’adhésion regroupe dans un paragraphe unique deux
catégories de différends qui sont distinctes dans le traité n’affaiblit nulle-
ment cette probabilité. D’ordinaire les Etats qui ont formulé des réserves à
PActe général n’ont pas suivi scrupuleusement le schéma de l’article 39,
paragraphe 2; ils ont assez souvent regroupé en un seul alinéa deux ou
plusieurs réserves présentées séparément dans l’Acte.

56. En l’espèce la structure même de la réserve b) ne semble guère
concorder avec l’intention de ramener les « différends ayant trait au statut
territorial de la Grèce », placés dans une catégorie par l’Acte général, au
rang de simple exemple de différends portant sur des questions de compé-
tence exclusive, que l’Acte met dans une catégorie tout à fait distincte. Si
telle avait été leur intention à l’époque, il aurait été normal que les rédac-
teurs de Pinstrument d'adhésion de la Grèce emploient les mots y compris
là où figurent en fait les mots « et, notamment », dans la réserve b), et les
mots et notamment là ou l’on trouve les mots « y compris ». Mais ce n’est
pas ainsi que la réserve a été rédigée.

57. Une autre considération est que la déclaration d’acceptation de la
juridiction obligatoire faite par la Grèce en vertu de la disposition facul-
tative du Statut de la Cour permanente contient une clause qui est, sans
conteste, une réserve indépendante visant les « différends ayant trait au
statut territorial de la Grèce ». Cette déclaration faite le 12 septembre 1929,

24
MER ÉGÉE (ARRÊT) 24

deux ans seulement avant l’adhésion de la Grèce à l’Acte général, était
assortie de deux réserves qui visaient:

« a) les différends ayant trait au statut territorial de la Grèce, y
compris ceux relatifs à ses droits de souveraineté sur ses ports et
ses voies de communication;

b) les différends ayant directement ou indirectement trait à l’appli-
cation des traités ou conventions acceptés par elle et prévoyant
une autre procédure ».

On peut difficilement supposer que la Grèce ait voulu à la même époque
donner à sa réserve des « différends ayant trait au statut territorial de la
Grèce » une portée radicalement autre que celle qu’elle revêt aussi bien
dans l’Acte général que dans sa déclaration d’acceptation de la disposition
facultative. Que la Grèce ait eu cette intention paraît d’autant plus impro-
bable qu’en 1934, puis en 1939, elle a renouvelé sa déclaration d’accepta-
tion de la disposition facultative sans modifier le moins du monde la forme
de sa réserve visant les « différends ayant trait au statut territorial de la
Grèce ».

58. Le Gouvernement de la Grèce a indiqué qu’une amélioration de
l'atmosphère politique à l’époque avait permis à la Grèce de ne pas
formuler de réserve indépendante pour les différends ayant trait au statut
territorial et de se borner à faire entrer ceux-ci dans sa réserve de compé-
tence exclusive. En ce cas on ne s’explique pas pourquoi la Grèce aurait
conservé une réserve indépendante relative aux différends ayant trait au
statut territorial dans son acceptation de la disposition facultative. Une
autre difficulté est que l'adhésion à l’Acte général expose un Etat à un
risque de réclamations plus grand que l’acceptation de la disposition
facultative, car les procédures de règlement pacifique des différends insti-
tuées par l’Acte ne sont pas limitées au règlement judiciaire des différends
juridiques. Elles visent aussi la conciliation pour les différends « de toute
nature » et même la possibilité, dans certaines conditions, de soumettre des
différends politiques à des arbitres ayant la faculté de statuer ex aequo et
bono. I semble donc peu probable que, quand elle s’est soumise à toute la
gamme des procédures visées par l’Acte, la Grèce ait entendu réduire la
protection fournie par sa réserve des différends ayant trait au statut terri-
torial.

59. Tout aussi peu convaincante est l’idée que, même si elle restreignait
la portée de la réserve de « statut territorial » en l’incorporant à la réserve
des questions de compétence exclusive, la Grèce obtenait par là un « bar-
rage renforcé », « une protection qualitativement renforcée » et «un
double verrouillage » opposés aux revendications contre lesquelles elle
cherchait tout particulièrement à se prémunir. Cette explication ne tient
pas compte des implications juridiques de l’incorporation des « différends
ayant trait au statut territorial » à une réserve portant sur les questions de
« compétence exclusive », vu les précisions apportées par la Cour perma-
nente dans son avis consultatif de 1923 sur les Décrets de nationalité

25
MER ÉGÉE (ARRÊT) 25

promulgués en Tunisie et au Maroc (C.P.T.I. série B n° 4). La Cour perma-
nente a fait observer dans cet avis que la question de savoir si une certaine
matière entre ou n’eritre pas dans le domaine exclusif d’un Etat est essen-
tiellement relative et dépend du « développement des rapports internatio-
naux ». Elle a souligné qu’une matière qui n’est pas en principe réglée par le
droit international et relève par conséquent de la compétence exclusive de
PEtat cesse de le faire si l'Etat a pris, en la même matière, des engagements
envers d’autres Etats. Cela étant, et eu égard aux circonstances historiques
qui vont être rappelées ci-après, on a quelque peine à concevoir que la
Grèce ait entendu restreindre la portée de sa réserve de « statut territorial »
en l’incorporant à sa réserve de « compétence exclusive ».

60. Dans les années qui ont suivi la première guerre mondiale, la
préoccupation essentielle de la Grèce, d’après les indications données à la
Cour, a été de se prémunir contre une résurgence des aspirations de la
Bulgarie à retrouver l’accès direct à la mer Egée qu’elle avait perdu à la
suite des remaniements territoriaux opérés par les traités de paix. En vertu
du traité de Neuilly signé le 27 novembre 1919, la Bulgarie avait renoncé à
tous ses droits et titres sur certains territoires de la Thrace, mais les
principales Puissances alliées et associées « s’engage[aient] » en même
temps « à ce que la liberté des débouchés économiques de la Bulgarie sur la
mer Egée [fit] garantie » (art. 48). L'article 4 du traité de Sèvres du 10 août
1920 relatif à la Thrace, mis en vigueur par le protocole XVI de la confé-
rence de Lausanne, prévoyait qu’« en vue d’assurer à la Bulgarie le libre
accès à la mer Egée » la Grèce reconnaissait sa liberté de transit « sur les
territoires et dans les ports attribués à la Grèce en vertu du présent traité ».
Ce qui préoccupait la Grèce était la crainte que la Bulgarie ne cherche à
obtenir une revision de ce règlement territorial; comme on le verra ci-après,
ce même souci l’a poussée à insérer dans sa déclaration en vertu de la
disposition facultative une réserve relative aux différends ayant trait à son
statut territorial. Il convient toutefois de souligner à cet égard que le
règlement territorial, que la Grèce entendait mettre à l'abri d’une revision
en formulant la réserve de statut territorial, consistait pour l’essentiel en un
ensemble complexe de droits et d'obligations établis par traités. Dès lors,
étant donné les implications de l’avis consultatif sur les Décrets de natio-
nalité, ce règlement territorial, par sa nature même, ne pouvait être consi-
déré juridiquement comme relevant du domaine de la compétence exclu-
sive. Il s'ensuit qu’en incorporant sa réserve de statut territorial à sa réserve
des questions de compétence exclusive la Grèce se privait automatique-
ment de la protection que la première de ces deux réserves lui aurait assurée
contre toute tentative de se servir de l’Acte général pour obtenir la revision
du règlement territorial établi par les traités de paix.

61. Cette objection fondamentale à l’interprétation que le Gouverne-
ment de la Grèce donne de la réserve b) n’est pas écartée par un autre
argument qui a été avancé à l’audience. Celui-ci consiste à dire que la série
de traités se rapportant aux arrangements territoriaux et au traitement des
minorités prévoyaient, pour le règlement des différends, leurs propres

26
MER ÉGÉE (ARRÊT) 26

procédures spéciales, lesquelles avaient priorité sur celles de l’Acte général
en vertu de son article 29, de sorte qu’il n’était pas vraiment indispensable
à la Grèce de formuler une réserve indépendante pour les différends ayant
trait à son statut territorial. Cet argument se heurte toutefois à une diffi-
culté: les procédures dont il s’agit ne s’appliquaient nullement à la totalité
des demandes pouvant mettre en cause le statut territorial et les droits de
souveraineté sur les ports et voies de communication. Il est exact que le
traité de Neuilly prévoyait le recours à la Cour permanente ou à d’autres
méthodes de règlement pacifique pour des questions concernant les mino-
rités et certains autres sujets, mais il n’a jamais été établi de procédure
spéciale pour le règlement des différends relatifs aux clauses du traité sur
les débouchés économiques de la Bulgarie en mer Egée.

62. La Cour n’est donc pas convaincue par les raisons diverses qui ont
été avancées pour expliquer la différence entre les réserves de statut terri-
torial de la Grèce figurant respectivement dans sa déclaration en vertu de
la disposition facultative et dans son instrument d'adhésion à l’Acte géné-
ral, si l’on donne à ce dernier instrument le sens que lui attribue la Grèce. Il
paraît également significatif que rien dans les documents de l’époque
communiqués à la Cour au sujet de l’élaboration de la déclaration d’ac-
ceptation de la disposition facultative faite par la Grèce en 1929 et du
dépôt de son instrument d'adhésion en 1931 ne corrobore ces explications.
Il convient maintenant d’examiner les documents en question.

*

63. Au cours des audiences publiques sur sa demande en indication de
mesures conservatoires, le Gouvernement de la Gréce a communiqué a la
Cour un document qui traduirait, selon l’un de ses conseils, les « travaux
préparatoires de la réserve ». Il s’agit d’une lettre de M. Politis au ministre
des affaires étrangères de Grèce, en date du 9 septembre 1928, indiquant
les réserves dont la Grèce devait, selon lui, assortir son acceptation de la
compétence de la Cour permanente en vertu de la disposition facultative.
M. Politis était à l’époque rapporteur de l’Acte général, dont la rédaction
était sur le point de s’achever; il écrivait en particulier:

« I] serait sage de nous prémunir contre une requête éventuelle de la
Bulgarie sur des questions relatives à notre statut territorial, à l’accès
de la Bulgarie à la mer Egée et à la protection des minorités de langue
bulgare vivant en Grèce. »

M. Politis proposait ensuite un projet de déclaration destiné à donner effet
à sa recommandation et comportant trois réserves qui visaient:

a) les différends ayant trait au statut territorial de la Grèce,

b) les différends relatifs à ses droits de souveraineté sur ses ports et ses
voies de communication,

c) les différends pour le règlement desquels les traités signés par elle
prévoient une autre procédure.

27
MER ÉGÉE (ARRÊT) 27

64. Cette lettre confirme on ne peut plus clairement l'explication
donnée par le Gouvernement de la Grèce de la raison pour laquelle il avait
fait figurer une réserve de « statut territorial » dans sa déclaration en vertu
de la disposition facultative. Mais elle montre aussi que cette réserve était
initialement conçue et formulée comme üne réserve spéciale et indépen-
dante. Dans le texte définitif de la déclaration, la deuxième réserve, visant
«les différends relatifs [aux] droits de souveraineté [de la Grèce] sur ses
ports et ses voies de communication », a été rattachée à la première sur « les
différends ayant trait au statut territorial » et a été expressément « com-
prise » dans cette première réserve. La raison en est sans aucun doute que
l’on s'était rendu compte que les différends visés par la deuxième réserve
étaient des exemples de « différends ayant trait au statut territorial de la
Grèce ». En tout cas ce changement de présentation des première et
deuxième réserves ne faisait que mettre en évidence le caractère à la fois
générique et indépendant de la réserve grecque des différends ayant trait
au «statut territorial ». Un autre élément peut être déduit de la lettre de
M. Politis: d’après lui une réserve excluant les différends pour lesquels des
traités prévoyaient une autre procédure de règlement n’engloberait pas
nécessairement tous ceux qui avaient trait au « statut territorial » de la
Grèce; s’il avait été d’un autre avis, il n’aurait pas recommandé de faire
figurer dans la déclaration ‘deux réserves distinctes et indépendantes,
visant spécifiquement chacune de ces deux catégories de différends.

65. En réponse à une question posée par la Cour le 9 octobre 1978, le
Gouvernement de la Grèce a déposé certains documents internes concer-
nant la préparation de l’instrument d’adhésion de la Grèce à l’Acte général.
Au nombre de ces documents figurent une première version du projet de loi
qui devait être présenté à la Chambre des députés grecque aux fins de la
ratification de instrument d'adhésion, le texte du projet de loi tel qu’il a
été finalement présenté, et l'exposé des motifs expliquant le projet de loi à
la Chambre des députés; tous ces documents sont accompagnés de traduc-
tions certifiées exactes en langue française.

66. La Cour estime que l'explication de la réserve donnée par le
Gouvernement de la Grèce à la Chambre des députés dans l'exposé des
motifs accompagnant le projet de loi lève les doutes qu’on pourrait encore
avoir au sujet de son intention de faire une réserve indépendante pour les
questions ayant trait au statut territorial. Le dernier alinéa de ce document
se lit comme suit:

« Nous avons jugé nécessaire de procéder à cette adhésion sous
certaines réserves. Celles-ci sont celles qui sont énumérées à l’article 2
du projet de loi soumis, et consistent, d’une part, en la répétition de
l’une des deux réserves que nous avons formulées quand nous avons
accepté la compétence obligatoire de la Cour permanente (réserve
sous lettre b)), l'autre étant établie dans l’article 29 del Acte, et d’autre
part, dans les réserves énumérées à l’article 39 de l’Acte. »

28
MER ÉGÉE (ARRÊT) 28

Comme l'agent de la Grèce l’a confirmé en réponse à une question de la
Cour, les mots « la répétition de l’une des deux réserves que nous avons
formulées quand nous avons accepté la compétence obligatoire de la Cour
permanente » visent sans équivoque possible la réserve de « statut terri-
torial » qui figurait déjà dans la déclaration faite par la Grèce au titre de la
disposition facultative et que la Chambre des députés connaissait donc. Le
projet de loi ayant été approuvé tel quel sans débat, il faut supposer que la
réserve b) a été insérée dans l'instrument d’adhésion de la Grèce au vu des
explications données dans l'exposé des motifs.

67. Ainsi, quand la Chambre des députés a autorisé le dépôt de l’ins-
trument d’adhésion de la Grèce à l’Acte général, ce ne pouvait être que
parce qu’elle était persuadée que la Grèce subordonnait son adhésion à la
même réserve exactement, celle des différends ayant trait à son statut
territorial, qu’elle avait auparavant autorisée pour la déclaration d’accep-
tation de la disposition facultative. Il paraît raisonnable de penser que, si
Yon avait voulu apporter une modification quelconque au champ de la
réserve de « statut territorial », à laquelle la Grèce attachait une impor-
tance particulière, l’exposé des motifs aurait contenu des indications et des
explications à ce sujet. Or on ne trouve aucune trace d’un pareil change-
ment d'intention, que ce soit dans Pexposé des motifs ou dans tout autre
document contemporain soumis à la Cour.

68. Eu égard aux diverses considérations que la Cour a évoquées, ainsi
qu’à l’explication de la réserve b) donnée dans l’exposé des motifs, la Cour
ne peut que conclure que les termes dans lesquels elle est libellée n’ont pas
eu pour effet d'intégrer la réserve des différends ayant trait au statut
territorial à celle des différends portant sur les questions de compétence
exclusive. La Cour constate au contraire que la réserve b) consiste en deux
réserves, l’une visant les différends portant sur les questions de compétence
exclusive et l’autre, qui est une réserve distincte et indépendante, « les
différends ayant trait au statut territorial de la Grèce, y compris ceux
relatifs à ses droits de souveraineté sur ses ports et ses voies de commu-
nication ». C’est donc en partant de cette constatation que la Cour va
maintenant examiner si la réserve b) s’applique au présent différend. En
outre, attendu que cette deuxième réserve indépendante est la seule qui soit
pertinente pour le présent différend, toute mention de la réserve b) dans la
suite du présent arrêt doit être comprise comme ne visant que la seconde
partie de la réserve, relative aux différends ayant trait au statut territorial
de la Grèce.

69. Le Gouvernement de la Grèce soutient que les mots « différends
ayant trait au statut territorial de la Grèce », qui figurent dans la réserve b),
doivent recevoir une interprétation restrictive en raison du contexte histo-
rique dans lequel ces mots y ont été introduits. À cet égard, il invoque la

29
MER ÉGÉE (ARRÊT) 29

jurisprudence de la Cour et celle de la Cour permanente au sujet de
Pinterprétation des déclarations unilatérales d'acceptation de la compé-
tence (Anglo-Iranian Oil Co., C.J. Recueil 1951, p. 104; Droits des mino-
rités en Haute-Silésie (écoles minoritaires), C.P.J.I. série A n° 15, p. 22;
Phosphates du Maroc, C.P.J.I. série A/B n° 74, p. 22 à 24). De fait, il ressort
clairement de cette jurisprudence que, pour interpréter la réserve b), il
convient de prendre en considération l’intention du Gouvernement de la
Grèce à l’époque où celui-ci a déposé son instrument d’adhésion a FActe
général. C’est en effet compte tenu de cette jurisprudence que la Cour a
demandé à ce gouvernement de lui fournir tous les éléments dont il
disposait au sujet des explications données à l’époque relativement à
Pinstrument d’adhésion.

70. La Cour a déjà évoqué la lettre de M. Politis au ministre des affaires
étrangères de Grèce en date du 9 septembre 1928, énonçant les réserves
qu’il souhaitait voir stipuler par la Grèce dans sa déclaration en vertu de la
disposition facultative de l’article 36 du Statut. Une des recommandations
de M. Politis concernait les « différends ayant trait au statut territorial de
la Grèce », et une autre les « différends relatifs à ses droits de souveraineté
sur ses ports et voies de communication »; le Gouvernement de la Grèce est
donc justifié à demander à la Cour de conclure que leur inclusion dans
la réserve b) à l’adhésion de la Grèce à l’Acte général s’inspirait également
du motif qui vient d’être indiqué. Il ne s’en tient cependant pas là et
demande à la Cour d’interpréter la réserve b) en fonction de ce motif, de
manière à réduire le champ d’application de 1a réserve aux questions de
statut territorial qui seraient mises en cause par des tentatives de reviser les
arrangements territoriaux établis par les traités de paix signés à issue dela _
première guerre mondiale. En outre, pour appuyer cette interprétation de
la réserve b), le Gouvernement de la Grèce insiste aussi sur le contexte
historique général dans lequel l’usage de réserves portant sur des questions
ayant trait au statut territorial s’était instauré à l’époque de la Société des
Nations.

71. Les différends portant sur le statut territorial étaient expressément
visés à l’article 39, paragraphe 2, de l’Acte général comme exemple des
« matières spéciales nettement définies » à l'égard desquelles les réserves à
l’Acte étaient autorisées. On peut donc raisonnablement supposer qu’il
existe un lien étroit entre les notions de statut territorial dans l’Acte général
et dans l’instrument d’adhésion de la Grèce à cet Acte; cette présomption
se trouve encore renforcée si l’on considère que M. Politis, rapporteur de
PActe général, était aussi l’auteur de la lettre du 9 septembre 1928 qui a
amené la Grèce à subordonner son acceptation dela disposition facultative
à une réserve relative au statut territorial. Ainsi, le sens dans lequel l’ex-
pression « statut territorial » était utilisée à l’article 39 de lActe général
n’est sans doute pas sans rapport avec celui qu’il avait dans l’instrument
d'adhésion de la Grèce. | . EL

72. Les conseils de la Grèce se sont livrés à un examen approfondi des
données historiques et en particulier de l'emploi de l'expression dans les

30
MER ÉGÉE (ARRÊT) 30

nombreux traités bilatéraux de règlement pacifique de la période de
Ventre-deux-guerres ainsi que lors des débats de la Société des Nations
relatifs à l'élaboration du protocole de Locarno. Les arguments qu’ils en
tirent sont en résumé les suivants. Premiérement, la raison pour laquelle
des expressions comme statut territorial, intégrité territoriale, situation
territoriale et maintien des frontières ont fait leur apparition dans les traités
de l’époque, que ce soit à propos de réserves à des clauses de règlement
pacifique ou à propos de garanties territoriales, était la crainte qu’inspirait
alors une éventuelle remise en question des règlements d’après-guerre. En
second lieu, bien que les expressions utilisées aient pu varier, leur signi-
fication était essentiellement la même: elles visaient les situations ou les
régimes territoriaux établis par les traités. Enfin, lorsque l’expression statut
territorial figurait dans des réserves à des traités de règlement pacifique, les
Etats avaient en vue « les différends susceptibles d’être suscités par les
revendications territoriales de voisins non satisfaits par les solutions
établies ». Il a même été soutenu que dans ces réserves « statut territorial »
était simplement un terme de langage codé pour « intangibilité des fron-
tières et des statuts territoriaux établis par les instruments internationaux
en vigueur ». La conclusion générale que, selon le gouvernement deman-
deur, la Cour devrait tirer de ces éléments est que:

« Tout ce que l’on sait du sens où étaient utilisées dans les années
1920 les expressions « statut territorial », « situation territoriale » et
«intégrité territoriale » indique qu'il faut les interpréter de façon
restrictive, et qu’elles se rapportaient exclusivement au maintien du statu
quo établi par des traités, normalement en conséquence du règlement
effectué après la guerre. » (Les italiques sont de la Cour.)

73. Selon la Cour il est légitime d’affirmer que ces données historiques
démontrent que, dans la période en question, le motif qui a incité les Etats à
inclure dans leurs conventions des dispositions concernant le statut terri-
torial était en général le désir de se protéger contre des tentatives éven-
tuelles de modification des règlements territoriaux établis par les traités de
paix. Il ne s’ensuit pas pour autant qu’ils entendaient que ces dispositions
fussent limitées aux questions liées à la revision de ces règlements. Toute
modification d’un statut territorial, d’une situation territoriale ou d’une
frontière est inacceptable pour les Etats; il est fort probable qu’un Etat qui
avait recours à une réserve pour les différends ayant trait au statut terri-
torial ou à toute autre réserve analogue entendait qu’elle fût de caractère
très général. Certes l’article 39 de l’Acte général était destiné à réglementer
la formulation de réserves à cet Acte et à exclure les réserves vagues ou
subjectives. Mais, bien que cet article mentionne expressément les diffé-
rends ayant trait au statut territorial comme exemple de différends portant
sur des matières spéciales nettement définies, il n’en découle nullement que
seules les tentatives de revision des règlements territoriaux établis par les
traités de paix étaient ainsi visées.

31
MER ÉGÉE (ARRÊT) 31

74. De l'avis de la Cour les éléments historiques invoqués par la Grèce
ne suffisent pas à établir que l'expression statut territorial était employée à
l’époque de la Société des Nations, et en particulier dans l’Acte général de
1928, au sens spécial et restrictif que la Grèce voudrait lui attribuer. Ils
paraissent plutôt confirmer que l'expression statut territorial était utilisée
dans son sens naturel et générique comme englobant toutes questions de
nature à être légitimement considérées comme se rapportant à lintégrité et
au régime juridique du territoire d’un Etat. Il est significatif à cet égard que,
dans l’analyse des dispositions conventionnelles faites dans l'Etude systé-
matique des conventions d'arbitrage et de sécurité mutuelle publiée en 1927
par le Secrétariat de la Société des Nations (l’un des documents qui ont
servi à l’élaboration de l’Acte général), les réserves visant les différends
relatifs à l’« intégrité territoriale », au « statut territorial » et aux « fron-
tières » étaient examinées en bloc comme ayant le même sens ou un sens
très similaire. Le Systematic Survey of Treaties for the Pacific Settlement of
International Disputes 1928-1948 établi par le Secrétariat des Nations
Unies et publié en 1948 groupe également sous le titre « Différends relatifs
au statut territorial » des dispositions concernant le « statut territorial »,
les « questions territoriales », l’« intégrité territoriale » et les « frontières
existantes ». Quant aux commentateurs de la période de la Société des
Nations, le Gouvernement de la Grèce lui-même souligne qu’ils présen-
taient constamment ensemble les dispositions conventionnelles exceptant
les questions relatives au « statut territorial », à «intégrité territoriale » et
aux « frontières existantes ».

75. Il s'ensuit que pour les mêmes raisons la Cour ne peut accepter la
thèse présentée dans le mémoire, suivant laquelle, si les rédacteurs de
PActe général ou des traités d’arbitrage contenant une réserve de statut
territorial

« avaient pensé exclure tous les différends relatifs à une délimitation
spatiale des compétences étatiques, ils n’auraient pas manqué de
mentionner clairement la catégorie bien connue des différends de
frontières plutôt que de recourir au terme — très spécifique dans la
pratique de cette époque — de statut territorial » (par. 236).

Selon la Cour, dans la pratique conventionnelle de l’époque, l’expression
statut territorial n'avait pas le sens très spécifique que lui attribue le
Gouvernement de la Grèce. Comme l'indique le mot sfatut, c’était une
expression « générique » qui, dans la pratique du temps, était comprise
comme englobant l’intégrité et les frontières, ainsi que le régime juridique
du territoire dont il s'agissait. Cela ressort implicitement du texte même de
la réserve b) qui traite les différends relatifs aux « droits de souveraineté de
la Grèce sur ses ports et ses voies de communication » comme compris dans
sa réserve des différends ayant trait à son « statut territorial ». Par défi-
nition ces différends concernaient l'interprétation et l'application de trai-
tés existants plutôt que leur revision.

76. Aïnsi l'expression « ayant trait au statut territorial de la Grèce » qui

32
MER ÉGÉE (ARRÊT) 32

figure dans la réserve b) doit être comprise comme une formule générique
désignant toutes les questions qui peuvent légitimement être considérées
comme entrant dans la notion de statut territorial en droit international
général; elle inclut par conséquent non seulement le régime juridique
particulier mais l’intégrité territoriale et les frontières d’un Etat. C’est donc
conformément à cette interprétation des mots « différends ayant trait au
statut territorial de la Grèce » que la Cour est appelée à déterminer si la
réserve b) a ou non pour effet de faire sortir le présent différend du champ
d'application de l'adhésion de la Grèce à l’Acte général de 1928.

*

77. Le Gouvernement de la Gréce a cependant mis en avant un autre
argument d’ordre historique destiné 4 convaincre la Cour qu’il est hors de
question que la réserve b) soit applicable au présent différend. Cet argu-
ment est que la notion méme de plateau continental était totalement
inconnue en 1928, au moment où l’Acte général a été conclu, et en 1931,
lorsque la Grèce y a adhéré. Il cite à ce propos la sentence arbitrale rendue
dans l’affaire Petroleum Development Ltd. v. Sheikh of Abu Dhabi (Inter-
national Law Reports 1951, p. 152), dans laquelle l’arbitre a décidé qu’une
concession d’hydrocarbures octroyée en 1939 ne devait pas étre comprise
comme s’étendant au plateau continental. Quand il s’agit d’apprécier
intention d’une partie à un instrument, il existe une différence essentielle
entre l’octroi par concession de droits d'exploration et d’exploitation dans
une région déterminée et la formulation d’une réserve à un traité, par
laquelle un Etat exclut de procédures obligatoires de règlement pacifique
les différends ayant trait à son statut territorial. On peut fort bien présumer
qu’une personne qui cède des droits de propriété de grande valeur n’entend
disposer que des droits qu’elle possède au moment de la cession, mais il en
va tout différemment, de l’avis de la Cour, lorsqu’en acceptant de se
soumettre à des procédures obligatoires de règlement pacifique un Etat
exclut de son acceptation une catégorie de différends qui, bien que concer-
nant des matières spéciales nettement définies, présente un caractère
générique. Une fois admis que l’expression «le statut territorial de la
Grèce » a été employée dans l’instrument d’adhésion grec comme une
formule générique englobant toutes les questions qui relèvent de la notion
de statut territorial en droit international général, il faut nécessairement
présumer que son sens était censé évoluer avec le droit et revêtir à tout
moment la signification que pourraient lui donner les règles en vigueur.
Selon la Cour, cette présomption s'impose encore plus si l’on se rappelle
que l’Acte de 1928 était une convention de règlement pacifique des diffé-
rends conçue comme devant être de la portée la plus générale et sans limite
de durée; car il ne semble guère concevable que dans un instrument
semblable on ait voulu donner à des expressions comme « compétence
exclusive » et « statut territorial » un contenu invariable quelle que soit
l’évolution ultérieure du droit international.

33
MER ÉGÉE (ARRÊT) 33

78. Le Gouvernement de la Grèce invoque comme fondement de la
compétence de la Cour en l'espèce l’article 17 de l’Acte général, en vertu
duquel les parties ont accepté de soumettre au règlement judiciaire tous les
différends au sujet desquels elles « se contesteraient réciproquement un
droit ». Or les droits qui font l’objet des prétentions à propos desquelles,
dans la requête, la Grèce demande à la Cour d’exercer sa compétence en
vertu de l’article 17, sont précisément les droits sur le plateau continental
dont la Grèce souligne que les auteurs de l’Acte général n’auraient pu avoir
aucune idée en 1928. Si le Gouvernement de la Grèce est fondé, comme il
Pest assurément, à penser que le sens du terme générique « droit » dans
article 17 évolue avec le droit en général, de telle sorte qu’il peut s’ap-
pliquer aux droits sur le plateau continental, on voit mal pourquoi l’ex-
pression similaire « statut territorial » ne pourrait pas, elle aussi, évoluer
avec le « développement des rapports internationaux » (C.P.J.I série B
n° 4, p. 24). De plus il est à noter que les demandes faisant l’objet de la
requête concernent plus particulièrement les droits sur le plateau conti-
nental qui relèverait de la Grèce en vertu de sa souveraineté sur certaines
îles de la mer Egée, y compris les îles de l’archipel du Dodécanèse (par. 29
de la requête). Or cet archipel n’appartenait pas à la Grèce quand elle a
adhéré à l’Acte général en 1931, l'Italie le lui ayant cédé par le traité de paix
de 1947. Il paraît donc évident que, pour le Gouvernement de la Grèce, le
mot « droit », à l’article 17 de l’Acte général, doit être interprété compte
tenu de l'étendue géographique actuelle de l’Etat grec et non de l'étendue
qu’il avait en 1931. Il serait alors quelque peu surprenant que le sens de Ja
réserve relative aux différends ayant trait au « statut territorial» de la
Grèce n’évolue pas lui aussi en fonction des changements d’étendue terri-
toriale de l'Etat grec entraînés par le « développement des rapports inter-
nationaux ».

79. En outre, vu le lien étroit et nécessaire qui existe toujours entre une
clause juridictionnelle et les réserves dont elle fait l’objet, il est difficile
d’admettre que le sens de la clause, mais non celui de la réserve, varie avec
l'évolution du droit. Dans la présente affaire, cette difficulté est accusée
par le fait que, dans la réserve b), outre l’exclusion des différends ayant trait
au « statut territorial », on trouve une autre réserve, relative aux différends
portant sur des questions de « compétence exclusive », dont le contenu,
comme la Cour a déjà eu l’occasion de le noter, est « une question essen-
tiellement relative » et qui, sans aucun doute, « dépend du développement
des rapports internationaux » (paragraphe 59 ci-dessus). La encore la
Cour ne voit pas pourquoi une partie de la réserve b) aurait été destinée à
évoluer avec les rapports internationaux mais non son autre partie, si la
Grèce n’a pas clairement annoncé à l’époque que telle était son inten-
tion.

80. Vu les considérations qui précèdent, la Cour est d’avis que les mots
« différends ayant trait au statut territorial de la Grèce » figurant dans la
réserve b} doivent être interprétés conformément aux règles du droit
international telles qu’elles existent aujourd’hui et non telles qu’elles exis-

34
MER ÉGÉE (ARRÊT) . 34

taient en 1931. Il s'ensuit que, pour l'interprétation de la réserve b) et son
application au présent différend, la Cour doit tenir compte de l’évolution
des règles du droit international relatives aux droits d'exploration et d’ex-
ploitation d’un Etat riverain sur le plateau continental. La Cour doit donc
rechercher maintenant si, compte tenu du développement du droit inter-
national relatif au plateau continental, l'expression « différends ayant trait
au statut territorial de la Grèce » doit ou non s’entendre comme incluant
les différends relatifs à l'étendue géographique, spatiale, des droits de la
Grèce sur le plateau continental de la mer Egée.

81. Afin de déterminer si le présent différend entre dans le champ
d'application de la réserve 5), la Cour doit d’abord préciser la question à
trancher. Celle-ci n’est pas de savoir si les droits sur le plateau continental
sont des droits territoriaux ou s’ils sont compris dans l'expression « statut
territorial », comme la Grèce paraît le supposer. La vraie question à tran-
cher est de savoir si le différend a trait au statut territorial de la Grèce. C’est
pourquoi, selon la Cour, l’argument linguistique du Gouvernement de la
Grèce, qui se fonde sur la définition du mot statut et du mot territorial dans
le Dictionnaire de la terminologie du droit international, ne présente qu’un
intérêt marginal. Il est sans doute exact que l’expression statut territorial est
souvent employée en droit international pour décrire la situation ou le
régime juridique d’un territoire; mais, bien que l’expression, comme l’in-
dique l’article 39, paragraphe 2, de lActe général lui-même, désigne une
catégorie ou un concept s’appliquant à des matières spéciales nettement
définies, on ne saurait dire qu’elle ait une signification juridique rigide. La
Cour estime au contraire que c’est une expression générique dont le sens
recouvre différentes situations juridiques et différents rapports juridiques
intéressant des territoires. La réponse au point de savoir s’il est légitime de
considérer une question comme « ayant trait au statut territorial » d’un
Etat dépend donc nécessairement des circonstances particulières de l’es-
pèce.

82. Etant donné l’objet du présent différend, tel qu’il ressort des deux
premières — et principales — conclusions de la requête, la Cour serait
appelée à se prononcer sur deux questions, à savoir:

1) si certaines Îles grecques de la mer Egée « en tant que partie du territoire
grec ... ont droit à la portion du plateau continental relevant de ces îles
conformément aux principes et règles applicables du droit internatio-
nal »;

2) quel est « dans la mer Egée le tracé de la limite (ou des limites) entre les
étendues du plateau continental relevant de la Gréce et de la Turquie

35
MER ÉGÉE (ARRÊT) 35

conformément aux principes et aux règles du droit international que la
Cour jugera applicables à la délimitation du plateau continental des
zones susvisées de la mer Egée ».

Pour démontrer que l’objet du différend ainsi présenté dans les conclu-
sions de la Grèce n’entre pas dans le champ d’application de la réserve b), le
Gouvernement de cet Etat développe une double argumentation. I] affirme
d’abord que le différend concerne la délimitation du plateau continental
entre la Grèce et la Turquie et que la délimitation est entièrement étrangère
au concept de statut territorial (mémoire, par. 236); en second lieu il
soutient que, le plateau continental ne faisant pas partie du territoire de
l'Etat riverain en vertu des règles applicables du droit international, le
présent différend relatif aux droits sur le plateau continental ne peut pas
être considéré comme ayant trait au statut territorial.

‘83. De l’avis de la Cour, l’argument reposant sur l’idée que la délimi-
tation est entièrement étrangère au concept de statut territorial rencontre
certaines difficultés. Il semble surtout ne pas tenir compte de l’élément
fondamental du présent différend, bien que celui-ci soit clairement énoncé
dans la première conclusion de la requête grecque. La question essentielle
que soulève le différend est la suivante: certaines îles sous souveraineté
grecque ont-elles droit à leur propre plateau continental ? La Grèce peut-
elle en conséquence demander que la limite soit tracée entre ces îles et les
côtes turques ? L’essence même du différend, tel qu’il est formulé dans la
requête, est donc le droit de ces îles grecques à un plateau continental et la
définition de la limite est une question secondaire à régler ensuite à la
lumière de la décision sur la première question fondamentale. Au surplus,
il ressort à l'évidence des documents soumis à la Cour que, pour la Turquie,
qui soutient que les îles dont il s’agit ne sont que des protubérances sur le
plateau continental turc et ne possèdent pas de plateau continental propre,
la question fondamentale est aussi celle du droit à un plateau.

84. Outre que le présent différend ne saurait donc être considéré comme
ayant trait simplement à la délimitation, il serait difficile d’admettre que,
d’une façon générale, la délimitation soit entièrement étrangère au concept
de statut territorial. Toute délimitation de frontière contestée oblige
jusqu’à un certain point à déterminer les titres sur les zones à délimiter, et
les preuves historiques apportées par le Gouvernement de la Grèce lui-
même montrent que, dans la pratique des traités de la période de la Société
des Nations, les notions d’intégrité territoriale, de frontières et de statut
territorial étaient considérées comme étroitement liées.

85. Le différend a trait à la détermination des zones de plateau conti-
nental sur lesquelles la Grèce et la Turquie sont respectivement habilitées à
exercer les droits souverains consacrés par le droit international. Il faut
donc établir la limite ou les limites entre Etats voisins, c’est-à-dire tracer la
ligne exacte ou les lignes exactes de rencontre des espaces où s’exercent
respectivement les pouvoirs et droits souverains de la Grèce et de la

36
MER ÉGÉE (ARRÊT) 36

Turquie. Qu’il s’agisse d’une frontière terrestre ou d’une limite de plateau
continental, l'opération est essentiellement la même; elle comporte le
même élément inhérent de stabilité et de permanence et est soumise à la
règle qui veut qu’un traité de limites ne soit pas affecté par un changement
fondamental de circonstances.

86. Le deuxième argument mentionné au paragraphe 82 ci-dessus ne
situe pas la question sur laquelle la Cour doit statuer dans l'optique qui
convient. Cette question est celle de savoir si le présent différend a « trait
au statut territorial de la Grèce » et non de savoir si les droits contestés
doivent être du point de vue juridique considérés comme des droits « ter-
ritoriaux »; or un différend concernant le titre sur des zones de plateau
continental et la délimitation de ces zones tend par sa nature méme a avoir
trait au statut territorial. Il en est ainsi parce que, du point de vue juridique,
les droits d’un Etat riverain sur le plateau continental relèvent de la
souveraineté de l'Etat sur le territoire qui jouxte ce plateau continental et,
en même temps, découlent directement de celle-ci. I1 n’est pour s’en
convaincre que de rappeler combien la Cour a insisté dans les affaires du
Plateau continental de la mer du Nord sur le « prolongement naturel » de la
terre comme critère de détermination de l'étendue du droit d’un Etat
riverain sur un plateau continental par rapport à celui d’autres Etats
adjacents sur ce même plateau (C.I.J. Recueil 1969, p. 31 et suiv.); la Cour
constate que ce critère a été invoqué par la Grèce comme par la Turquie au
cours de leurs négociations sur le fond du différend actuel. Ainsi que la
Cour l’a expliqué dans les affaires susvisées, le plateau continental est un
concept juridique à propos duquel « on applique le principe que la terre
domine la mer » (C.LJ. Recueil 1969, p. 51, par. 96); ce n’est qu’en raison
de la souveraineté de l'Etat riverain sur la terre que des droits d'exploration
et d'exploitation sur le plateau continental peuvent s’attacher à celui-ci ipso
jure en vertu du droit international. Bref les droits sur le plateau conti-
nental sont, du point de vue juridique, à la fois une émanation de la
souveraineté territoriale de l'Etat riverain et un accessoire automatique de
celle-ci. Il s'ensuit que le régime territorial — le statut territorial — d’un Etat
riverain comprend ipso jure les droits d'exploration et d'exploitation du
plateau continental qu’il tient du droit international. II semblerait donc
qu’on soit fondé à dire d’un différend relatif à ces droits qu’il a trait au
statut territorial de l’Etat riverain.

87. Il faut d’autre part tenir compte des circonstances particulières du
présent différend. Comme la Cour l’a déjà dit, la question fondamentale en
cause est celle qui est formulée dans la première conclusion de la requête;
elle supposerait que la Cour décide que certaines îles grecques de la mer
Egée, énumérées « en tant que partie du territoire grec », ont droit à une
portion du plateau continental. Plus haut dans la requête, sous le titre
« Objet du différend », il est expliqué qu’en 1974, lorsque le Gouvernement
de la Grèce a invoqué dans une note diplomatique ses droits à un plateau
continental pour ces îles, le Gouvernement de la Turquie a répondu
qu’elles « ne possèdent pas de plateau [continental] propre ». Il ressort de

37
MER ÉGÉE (ARRÊT) 37

la requête que les deux gouvernements ont maintenu leurs positions
respectives au cours des négociations diplomatiques qui ont suivi et que,
dans une note du 22 mai 1976, le Gouvernement de la Grèce a rappelé qu’il
avait insisté sur deux des points fondamentaux en droit que soulevait le
différend: a) « l'unité territoriale et politique entre les parties continentale
et insulaire de l'Etat hellénique »; b) « l’existence d’un plateau continental
propre aux Îles » grecques en question. Il rejetait dans la même note
lassertion du Gouvernement de la Turquie suivant laquelle ces îles ne
constituaient que de simples protubérances sur le plateau continental ture,
sans plateau continental propre. Résumant sa position juridique au para-
graphe 29 de la requête, le Gouvernement de la Grèce énumère les îles en
question et réaffirme qu’elles « font partie intégrante du territoire de la
Grèce et ont droit à la portion [du] plateau continental qui relève de ces
Îles ». Il fonde ensuite expressément ses droits à un plateau continental
pour ces îles sur l’« unité territoriale et politique de la Grèce ».

88. Il s’ensuit que les affirmations et les thèses émises par la Grèce dans
sa première conclusion ont directement trait à son statut territorial tel que
l'ont établi les divers traités par lesquels le territoire de l’Etat grec a pris sa
configuration actuelle. Ces affirmations et ces thèses, telles qu’elles figu-
rent dans la requête et dans la correspondance diplomatique, sont direc-
tement contestées par la Turquie et sont au cœur même du présent diffé-
rend. La conclusion s'impose donc que celui-ci a « trait au statut territorial
de la Grèce », ne serait-ce que pour ce motif.

89. Dans le cas présent, et tout en laissant de côté la question du statut
des îles grecques susmentionnées pour ce qui est de déterminer le droit dela
Grèce à un plateau continental, la Cour note que lors des audiences de 1976
le Gouvernement de la Grèce a fait allusion à une certaine ligne de base
droite revendiquée par la Turquie et d’ailleurs contestée par la Grèce. Tout
en reconnaissant que la divergence entre les positions grecque et turque sur
la question des limites de la mer territoriale turque dans la zone dont il
s’agit n’est pas grande, ce gouvernement a souligné qu’« elle touche mani-
festement à la question de la délimitation du plateau continental ». De
toute évidence, comme le Gouvernement de la Grèce lui-même l’a reconnu,
la question des limites de la mer territoriale d’un Etat non seulement a trait
au « statut territorial » mais concerne directement celui-ci.

90. Eu égard aux diverses considérations qui précèdent, la Cour est
d’avis que le différend a « trait au statut territorial de la Grèce » au sens de
la réserve b) de l’instrument d'adhésion de la Grèce à l’Acte général. Elle
constate en conséquence que l’invocation de la réserve par la Turquie a
l'effet, par le jeu de la réciprocité, d’exclure le présent différend de l’ap-
plication de l’article 17 de l’Acte général.

38
MER ÉGÉE (ARRÊT) 38

91. En recherchant si l’Acte général s'applique au présent différend, la
Cour n’a pas omis d'examiner un argument suivant lequel l’Acte n’aurait
jamais été applicable entre la Turquie et la Grèce du fait de l'existence du
traité gréco-turc d'amitié, de neutralité, de conciliation et d’arbitrage signé
à Ankara le 30 octobre 1930 (Société des Nations, Recueil des traités,
vol. 125, n° 2841). Ce traité prévoyait un système général de procédures
pour le règlement pacifique des différends entre les deux Etats, analogues
aux procédures envisagées dans l’Acte général mais en différant sur
certains points. Il est entré en vigueur par échange de ratifications le
5 octobre 1931 et, en vertu de son article 28, était tacitement reconduit tous
les cinq ans sauf dénonciation expresse. La durée des périodes successives a
été portée à dix ans par « un traité additionnel » signé le 27 avril 1938,
lequel disposait en outre que «les engagements mutuels, bilatéraux et
plurilatéraux » que les parties avaient contractés « continuelraient] à
produire leur plein effet indépendamment des dispositions du présent
traité » (Société des Nations, Recueil des traités, vol. 193, n° 4493). En
raison de l’existence de ces traités et de celle de lActe général, la Grèce et la
Turquie semblent donc prima facie avoir prévu deux systèmes parallèles de
règlement pacifique des différends qui coexisteraient tant que le traité de
1930 et PActe général continueraient d’être en vigueur; et la Grèce et la
Turquie ont déclaré l’une et l’autre qu’elles considéraient le traité de 1930
comme toujours en vigueur.

92. Par conséquent, si la Cour avait dû trancher dans la présente
instance la question de l’effet du traité de 1930 sur l’applicabilité de l’Acte
général entre la Grèce et la Turquie, elle se serait trouvée devant le pro-
blème de la coexistence de différents instruments instituant des méthodes
de règlement pacifique, problème qui a été examiné dans l'affaire de la
Compagnie d'électricité de Sofia et de Bulgarie (C.P.J.I. série A/B n° 77).
Dans cette hypothèse, la Cour aurait peut-être dû aussi étudier la relation
entre les obligations souscrites par les deux Etats au titre des traités de 1930
et 1938 et celles qu’ils ont contractées au titre de l’Acte général eu égard aux
dispositions pertinentes de ces instruments — point qui a fait l’objet d’une
question posée par deux membres de la Cour pendant la procédure
orale.

93. Toutefois, la Cour ayant établi que l’Acte général n’est pas appli-
cable au présent différend du fait que la Turquie s’est prévalue de la ré-
serve b) de l’adhésion grecque, et le traité de 1930 n’ayant pas été invoqué
comme fondement de sa compétence en la présente instance, il n’est pas
nécessaire que la Cour examine ces questions.

*
* *

94. Au paragraphe 32, sous-paragraphe 2, de la requéte, le Gouverne-
ment de la Gréce a présenté comme suit la seconde des bases sur lesquelles
il déclare fonder la compétence de la Cour:

39
MER ÉGÉE (ARRÊT) 39

« Le communiqué conjoint de Bruxelles en date du 31 mai 1975,
faisant suite à des échanges de vues, énonce que les premiers ministres
grec et turc ont décidé que les problèmes opposant les deux pays
devraient être résolus pacifiquement « et, au sujet du plateau conti-
nental de la mer Egée, par la Cour internationale de La Haye ». Les
deux gouvernements ont ainsi accepté conjointement et chacun pour
soi la compétence de la Cour en la matière qui a fait l’objet de la
présente requête, conformément à l’article 36, paragraphe 1, du Statut
de la Cour. »

95. Ce communiqué de Bruxelles du 31 mai 1975 ne porte ni signature ni
paraphe, et un des conseils de la Grèce a informé la Cour que les premiers
ministres l’ont simplement présenté aux journalistes au cours d’une confé-
rence de presse tenue à l’issue de leur réunion de cette date. Dans les
observations qu’il a fait tenir à la Cour le 25 août 1976, le Gouvernement
de la Turquie a dit (par. 15) qu'il était « évident qu’un communiqué
conjoint n’équiva[lait] pas à un accord en droit international », ajoutant
que « s’il en était un, il devrait être ratifié au moins par la Turquie ». Le
Gouvernement de la Grèce soutient. à l'inverse qu’un communiqué
conjoint peut constituer un tel accord. Pour avoir cet effet, « il faut et il
suffit, selon lui, qu’au-dela des formules protocolaires, des protestations
d’amitié, du rappel des grands principes et des déclarations d’intention, le
communiqué conjoint comporte des dispositions conventionnelles » (mé-
moire, par. 279). En outre, un conseil de la Grèce a dit de la publication de
communiqués conjoints qu’il s'agissait d’une « solennité récente qui a
acquis pleinement droit de cité dans la pratique internationale ».

96. Sur la question de la forme, la Cour peut se borner à faire observer
qu’il n'existe pas de règle de droit international interdisant qu’un commu-
niqué conjoint constitue un accord international destiné à soumettre un
différend à l’arbitrage ou au règlement judiciaire (voir les articles 2, 3 et 11
de la convention de Vienne sur le droit des traités). En conséquence, que le
communiqué de Bruxelles du 31 mai 1975 constitue ou non un tel accord
dépend essentiellement de la nature de l’acte ou de la transaction dont il est
fait état; on ne règle pas la question en invoquant la forme de communiqué
donnée audit acte ou à ladite transaction. Au contraire, pour déterminer
quelle était en fait la nature de l'acte ou de la transaction consacrée par
le communiqué de Bruxelles, la Cour doit tenir compte avant tout des
termes employés et des circonstances dans lesquelles le communiqué a été
élaboré.

97. Les alinéas pertinents du communiqué de Bruxelles sont les
suivants:

« Au cours de leur rencontre les deux premiers ministres ont eu
l’occasion de procéder à l'examen des problèmes qui conduisirent à la
situation actuelle des relations de leurs pays.

Ils ont décidé que ces problèmes doivent être résolus pacifiquement
par la voie des négociations et concernant le plateau continental de la

40
MER ÉGÉE (ARRÊT) . 40

mer Egée par la Cour internationale de La Haye. Ils ont défini les
lignes générales sur la base desquelles auront lieu les rencontres
prochaines des représentants des deux gouvernements.

A cet égard ils ont décidé d’accélérer la rencontre d’experts concer-
nant la question du plateau continental de la mer Egée, ainsi que celle
des experts sur la question de l’espace aérien. »

98. En présentant le communiqué comme un accord ferme entre les
premiers ministres aux fins de saisir la Cour du présent différend, le
Gouvernement de la Grèce attribue une importance particulière au parti-
cipe « décidé » et aux mots « doivent être résolus » employés dans le texte
original français du deuxième alinéa. Ces mots, dit-il, qui expriment déci-
sion et obligation, montrent que les premiers ministres se sont engagés
réciproquement à porter le différend devant la Cour. Plus précisément le
Gouvernement de la Grèce soutient que l’« accord » faisant l’objet du
communiqué « est plus qu’un engagement de négocier » et « attribue direc-
tement compétence à la Cour » (mémoire, deuxième partie, section III,
intitulé A). Il affirme de même que le communiqué « oblige les parties à
conclure tout accord d'application nécessaire à l’exécution de l’obliga-
tion » (ibid. intitulé B) et que le refus de conclure un tel accord par l’une
des parties « permet à l’autre partie de saisir unilatéralement la Cour »
(ibid., intitulé C). A son avis, en outre, un accord d’application n’est pas
nécessaire attendu que le communiqué « ouvre aux parties la voie de la
requête comme celle du compromis » (ibid., intitulé D). Enfin, à supposer
qu’« un accord complémentaire soit juridiquement nécessaire pour saisir la
Cour », le Gouvernement de la Grèce soutient que « les deux parties ont
l'obligation de négocier de bonne foi la conclusion d’un tel accord » (ibid,
intitulé E),

99. Dans les observations qu’il a fait tenir à la Cour le 25 août 1976, le
Gouvernement de la Turquie non seulement conteste que le communiqué
constitue « un accord en droit international » (par. 15); il soutient aussi
que de toute fagon on ne saurait prétendre que par ce communiqué les deux
gouvernements aient « accepté conjointement et chacun pour soi la compé-
tence de la Cour en la matière », alors qu'ils n’ont jamais défini d’un
commun accord la « matière » à porter devant la Cour (par. 14). D’après le
Gouvernement de la Turquie, il ressort du texte même du communiqué que
celui-ci répondait à une intention toute différente et qu'il était « loin
d’équivaloir à un accord en vertu duquel un Etat accepterait de se soumet-
tre à la juridiction de la Cour lorsque l’autre Etat déposerait une requête
unilatérale » (ibid.). Selon le Gouvernement de la Turquie:

«Il est clair qu'aucun engagement n’était pris de s’adresser à la
Cour sans compromis puisque le paragraphe suivant déclare à ce sujet
que les deux premiers ministres ont décidé d’avancer la réunion des
experts s’occupant du plateau continental de la mer Egée. » (Ibid.)

41
MER ÉGÉE (ARRÊT) 41

Cela signifie à son avis que « priorité était donnée aux négociations » sur le
fond de la question du plateau continental et il n’a même pas été fait
mention à cet égard de « la négociation d’un compromis » tendant à la
saisine de la Cour (ibid.). Le Gouvernement de la Turquie fait également
valoir que les efforts déployés ultérieurement par le Gouvernement de la
Grèce pour qu’un tel compromis soit négocié confirment le bien-fondé de
son interprétation du communiqué (par. 16).

100. Cette divergence de vues sur l'interprétation du communiqué de
Bruxelles oblige la Cour à rechercher si les circonstances entourant la
réunion du 31 mai 1975 et la rédaction du communiqué peuvent en éclairer
le sens. D’après le dossier, la Cour est mentionnée pour la première fois
dans une note verbale grecque du 27 janvier 1975, c’est-à-dire quatre mois
environ avant la rencontre des deux premiers ministres à Bruxelles. Dans
cette note, le Gouvernement de la Grèce proposait que « les divergences au
sujet du droit applicable ainsi que sur le fond de la question » soient
soumises à la Cour, ajoutant:

« A vrai dire, et sans préjudice de son droit de saisir unilatéralement
la Cour, le Gouvernement grec verrait de très grands avantages à ce
qu’un compromis soit établi de concert avec le Gouvernement turc. »
(Requête, ann. II, n° 9. Les italiques sont de la Cour.)

101. Dans sa réponse du 6 février 1975 le Gouvernement de la Turquie a
déclaré que « des négociations ayant un sens constituent un mode fonda-
mental de règlement des différends internationaux » et qu’en l'absence de
telles négociations « les problèmes sous‘jacents aux différends n’ont pu
être ni totalement cernés ni élucidés ». Il poursuivait en ces termes:

« Toutefois le Gouvernement turc accueille en principe avec faveur
la proposition du Gouvernement grec tendant à saisir conjointement la
Cour internationale de Justice du différend sur la délimitation du
plateau continental de la mer Egée. A cette fin, et pour préciser selon
quelles modalités ladite Cour sera saisie, la Turquie propose que des
entretiens à un niveau élevé commencent entre les deux gouverne-
ments...» (Requête, ann. II, n° 10. Les italiques sont de la Cour.)

Le 10 février 1975 le Gouvernement de la Grèce, commentant la réponse
turque, notait avec satisfaction que « le Gouvernement turc accepte en
principe sa proposition de soumettre conjointement à la Cour internatio-
nale de Justice à La Haye la question de la délimitation du plateau
continental de la mer Egée » (ibid. n° 11, les italiques sont de la Cour). Le
Gouvernement de la Grèce marquait également son accord pour que,
« sous réserve d’une préparation appropriée, des entretiens aient lieu afin
de mettre au point le texte du compromis nécessaire à cet effet » (ibid.)

42
MER ÉGÉE (ARRÊT) 42

C’est ce qui a fait dire au premier ministre de Turquie, lorsqu'il a exposé la
question à l’Assemblée nationale turque le 3 mars 1975:

« Les Grecs ont réagi positivement à notre proposition tendant à ce
que des entretiens aient lieu avant d’aller à La Haye. Ces entretiens
n’ont pas encore commencé; ils porteront sur le compromis qui défi-
nira la base de l’affaire. » (Mémoire, par. 268.)

102. Telles étaient, d’après les renseignements soumis à la Cour, les
positions respectives que les deux gouvernements avaient adoptées peu de
temps avant que leurs ministres des affaires étrangères se réunissent à
Rome du 17 au 19 mai 1975 pour discuter entre autres la question du
plateau continental de la mer Egée. En outre, si l’on tient compte de la
correspondance diplomatique, le Gouvernement de la Grèce pouvait diffi-
cilement conserver des doutes au sujet de la nature de la proposition
concernant la Cour qui, d’après le Gouvernement de la Turquie, devait
faire l’objet des conversations de Rome: il s’agissait de soumettre conjoin-
tement le différend 4 la Cour par voie d’accord.

103. Les entretiens de Rome sont évoqués dans une note verbale ulté-
rieure de la Grèce en date du 2 octobre 1975, d’où il ressort que la délé-
gation grecque avait présenté à cette réunion un projet de compromis
devant servir de base de négociation mais que la délégation turque avait
indiqué qu’elle n’était pas encore prête à examiner ce texte et qu’il lui fallait
plus longtemps pour se préparer. La réunion s’est terminée sur la publi-
cation par les deux ministres des affaires étrangères, le 19 mai 1975, d’un
bref communiqué conjoint où figuraient les passages suivants:

« Les questions relatives au plateau continental de la mer Egée ont
été discutées et une première étude d’un texte de compromis concer-
nant la soumission de l’affaire devant la Cour internationale de
Justice a eu lieu...

La continuation des rencontres des experts dans un proche avenir a
été convenue. » (Requête, ann. IIT, n° 1.)

D’après la note verbale du 2 octobre 1975 susmentionnée, il était entendu
qu’un comité d’experts se réunirait le plus tôt possible « pour négocier le
compromis » et pour examiner plus à fond une suggestion de la Turquie
concernant une exploitation conjointe. Le Gouvernement de la Turquie,
de son côté, a fait également référence à cette réunion de Rome dans une
note en date du 18 novembre 1975, où il est indiqué que la délégation
grecque:

« a accepté de rechercher un règlement négocié des litiges, sans perdre
de vue la proposition turque d'exploration et d’exploitation com-
munes des ressources, et d’essayer de préparer, s’il en était besoin, un
projet de compromis afin de saisir conjointement la Cour internatio-
nale de Justice des aspects de la situation considérés comme consti-
tuant les véritables points de désaccord entre les deux parties » (ibid,
ann. IV, n°3).

43
MER ÉGÉE (ARRÊT) 43

104. La Cour ne voit rien dans le texte du communiqué de Rome du
19 mai 1975, ni dans la façon dont les deux gouvernements ont évoqué
ultérieurement la réunion, qui donne à penser que la Turquie était alors
disposée à envisager non pas une soumission conjointe du différend à la
Cour, mais une acceptation générale de sa compétence pour en connaître.
Il semble même que les positions des Gouvernements de la Grèce et de la
Turquie sur ce point n’avaient aucunement évolué au moment où, à peine
quelques jours plus tard, le 31 mai 1975, les deux premiers ministres se sont
réunis à Bruxelles.

105. C’est donc dans ce contexte — c’est-à-dire compte tenu du fait que
la Turquie s'était auparavant déclarée prête à soumettre conjointement le
différend à la Cour après négociation et au moyen d’un compromis défi-
nissant les questions à trancher — qu’il faut apprécier la signification du
communiqué conjoint de Bruxelles du 31 mai 1975. Replacés dans ce
contexte, les termes du communiqué ne paraissent pas, selon la Cour,
traduire un changement de position du Gouvernement de la Turquie quant
aux conditions dans lesquelles ce gouvernement était prêt à accepter que le
différend soit porté devant la Cour. Sans doute le communiqué consacre-
t-il la décision prise par les premiers ministres, suivant laquelle certains
problèmes intéressant les relations entreles deux pays devaient être résolus
pacifiquement par la voie de négociations et, concernant le plateau conti-
nental de la mer Egée, par la Cour. Mais, comme on l’a vu au paragraphe 97
ci-dessus, les premiers ministres avaient aussi défini les lignes générales des
entretiens à venir entre les représentants des deux gouvernements et décidé
à cet égard d’avancer la rencontre des experts. Il ne semble pas à la Cour
que ces déclarations soient incompatibles avec la position de principe
adoptée par la Turquie dans la correspondance diplomatique antérieure, à
savoir qu’elle était prête à envisager la saisine conjointe de la Cour par
compromis. Au surplus le fait que les premiers ministres prévoyaient
expressément une nouvelle réunion d’experts sur le plateau continental
paraît difficilement conciliable avec l’idée d’un engagement immédiat et
sans réserve d'accepter que le différend soit soumis à la Cour par requête
unilatérale. Etant donné l’insistance avec laquelle le Gouvernement de la
Turquie avait auparavant souligné la nécessité de « cerner » et d’« identi-
fier » les questions litigieuses, il semble peu probable que son premier
ministre ait pris un tel engagement dans des termes aussi larges et aussi
imprécis.

106. Les renseignements soumis à la Cour sur les négociations entre les
experts et la correspondance diplomatique postérieure à la publication du
communiqué de Bruxelles semblent confirmer que les deux premiers
ministres n’ont pas, par leur « décision », pris l'engagement inconditionnel
de saisir la Cour du différend concernant le plateau continental. De part et
d’autre, il est vrai, une interprétation assez différente est donnée de la
signification du communiqué, la Turquie insistant sur la nécessité de
négociations qui aient un sens sur le fond du différend avant toute saisine
de la Cour, la Grèce réclamant que la Cour soit immédiatement saisie.

44
MER ÉGÉE (ARRÊT) 44

Mais la position de la Turquie constamment maintenue dès le début a été
que l’on ne pouvait envisager de saisir la Cour que conjointement, une fois
qu’un compromis définissant les questions que la Cour aurait à trancher
aurait été conclu. Le Gouvernement de la Grèce lui-même, tout en insistant
sur une saisine immédiate de la Cour, a dit que la rédaction préalable d’un
compromis était « nécessaire » (notes verbales du 2 octobre et du 19 dé-
cembre 1975, requête, ann. IV, n°s 2 et 4). Il est également significatif qu’à
aucun moment, ni dans la correspondance diplomatique, ni au cours des
négociations entre experts, le Gouvernement de la Grèce ne paraisse avoir
invoqué le communiqué conjoint comme constituant d’ores et déjà un titre
de compétence direct et complet. D’autre part, bien que, avant la publi-
cation de tout communiqué conjoint, le Gouvernement de la Grèce ait
expressément réservé dans une note verbale du 27 janvier 1975 son « droit
de saisir unilatéralement la Cour » (en songeant probablement à l’Acte
général), la Cour ne découvre rien qui donne à penser que la Grèce aurait
évoqué, avant le dépôt de sa requête, la possibilité de porter unilatérale-
ment le différend devant la Cour sur la base du communiqué conjoint.

107. En conséquence, eu égard au texte du communiqué conjoint du
31 mai 1975 et aux circonstances dans lesquelles celui-ci a été établi d’un
commun accord et publié, la Cour ne peut que conclure que le commu-
niqué n’avait pas pour objet et n’a pas eu pour effet de constituer de la part
des premiers ministres de Grèce et de Turquie un engagement immédiat,
pris au nom de leurs gouvernements respectifs, d'accepter inconditionnel-
lement que le présent différend soit soumis à la Cour par requête unila-
térale. Il en découle que, selon la Cour, le communiqué de Bruxelles n'offre
pas de fondement valable à sa compétence pour connaître de la requête
déposée par la Grèce le 10 août 1976.

108. Ce disant, la Cour tient à souligner que la seule question à trancher
en la présente instance est celle de sa compétence pour connaître de la
requête déposée par la Grèce le 10 août 1976. Ayant conclu que le commu-
niqué conjoint publié à Bruxelles le 31 mai 1975 ne constitue pas une base
de juridiction dans la présente instance, la Cour n’est pas appelée à se
prononcer, et n’a pas compétence pour se prononcer, sur toutes autres
conséquences possibles de ce document dans le contexte du différend.
C’est aux deux gouvernements eux-mêmes qu’il appartient d'examiner ces
conséquences, ainsi que l'effet à attribuer éventuellement au communiqué
conjoint dans leurs efforts ultérieurs en vue de parvenir à un règlement
amiable du différend qui les oppose. Rien de ce qui précède ne saurait être
interprété comme empêchant de soumettre le différend à la Cour dès lors
que les conditions établissant sa juridiction viendraient à être remplies.

45
MER ÉGÉE (ARRÊT) 45
109. Par ces motifs,

La Cour,

par douze voix contre deux,

dit qu’elle n’a pas compétence pour connaître de la requête déposée par le
Gouvernement de la République hellénique le 10 août 1976.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le dix-neuf décembre mil neuf cent soixante-dix-huit, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et dont
les autres seront transmis respectivement au Gouvernement de la Répn-
blique hellénique et au Gouvernement de la République turque.

Le Président,
(Signé) E. JIMENEZ DE ARECHAGA.

Le Greffier,
{Signé) S. AQUARONE.

M. NAGENDRA SINGH, Vice-Président, et MM. Gros, LACHS, MoROZOV
et TARAZI, juges, joignent à l’arrét soit l’exposé de leur opinion individuelle
soit une déclaration.

M. DE CASTRO, juge, et M. STASSINOPOULOS, juge ad hoc, joignent à
l'arrêt les exposés de leur opinion dissidente.

(Paraphé) E. J. de A.
(Paraphé) S. A.
